EXHIBIT 10.1
SMALL BUSINESS LENDING FUND – SECURITIES PURCHASE AGREEMENT
 
Southern Missouri Bancorp, Inc.
 
0374
Name of Company
 
SBLF No.
531 Vine Street
 
Corporation
Street Address for Notices
 
Organizational Form (e.g., corporation, national bank)
Poplar Bluff
Missouri
63901
 
Missouri
City
State
Zip Code
 
Jurisdiction of Organization
 
Matthew T. Funke
 
Board of Governors of the Federal
Reserve System - Federal Reserve
Bank of St. Louis
Name of Contact Person to Receive Notice
 
Appropriate Federal Banking Agency
(573) 686-2920
 
(573) 778-1809
 
July 21, 2011
Fax Number for Notices
 
Phone Number for Notices
 
Effective Date

 
THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the Effective
Date set forth above (the “Signing Date”) between the Secretary of the Treasury
(“Treasury”) and the Company named above (the “Company”), an entity existing
under the laws of the Jurisdiction of Organization stated above in the
Organizational Form stated above. The Company has elected to participate in
Treasury’s Small Business Lending Fund program (“SBLF”). This Agreement contains
the terms and conditions on which the Company intends to issue preferred stock
to Treasury, which Treasury will purchase using SBLF funds.
 
This Agreement consists of the following attached parts, all of which together
constitute the entire agreement of Treasury and the Company (the “Parties”) with
respect to the subject matter hereof, superseding all prior written and oral
agreements and understandings between the Parties with respect to such subject
matter:


Annex A:
Information Specific to
Annex G:
Form of Officer’s Certificate
 
the Company and the Investment
Annex H:
Form of Supplemental Reports
Annex B:
Definitions
Annex I:
Form of Annual Certification
Annex C:
General Terms and Conditions
Annex J:
Form of Opinion
Annex D:
Disclosure Schedule
Annex K:
Form of Repayment Document
Annex E:
Registration Rights
   
Annex F:
Form of Certificate of Designation
   



 
This Agreement may be executed in any number of counterparts, each being deemed
to be an original instrument, and all of which will together constitute the same
agreement. Executed signature pages to this Agreement may be delivered by
facsimile or electronic mail attachment.
 

Securities Purchase Agreement:  Southern Missouri Bancorp,
Inc.                                                 Page 1 
SBLF Participant No. 0374


 
 
 
 

 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized representatives of the parties hereto as of the Effective Date.
 
THE SECRETARY OF THE
TREASURY                                                  SOUTHERN MISSOURI
BANCORP, INC.
 


By:
/s/
 
By:
/s/
Name:
   
Name:
Greg A. Steffens
Title:
   
Title:
President and Chief Executive   Officer

 


 

Securities Purchase Agreement:  Southern Missouri Bancorp,
Inc.                                                 Page 2 
SBLF Participant No. 0374


 
 
 
 



 
ANNEX A
INFORMATION SPECIFIC TO THE COMPANY AND THE INVESTMENT

--------------------------------------------------------------------------------

 
 
 
 
Purchase Information
 
   
Terms of the Purchase:
 
   
 
Series of Preferred Stock Purchased:
 
 
Senior Non-Cumulative
Preferred Stock, Series A
Per Share Liquidation Preference of Preferred Stock:
 
 
$1,000 per share
Number of Shares of Preferred Stock Purchased:
 
 
20,000 shares
Dividend Payment Dates on the Preferred Stock:
 
 
Payable quarterly in arrears on
January 1, April 1, July 1 and
October 1 of each year.
 
Purchase Price:
 
$20,000,000



Closing:
 
   
Location of Closing:
 
 
Virtual
Time of Closing:
 
 
10:00 a.m.
Date of Closing:
 
July 21, 2011

 
Redemption Information
(Only complete if the Company was a CPP or CDCI participant; leave blank
otherwise.)
 
Prior Program:
 
 
x
CPP
   
o
CDCI
 
Series of Previously Acquired Preferred Stock:
 
Fixed Rate Cumulative
Preferred Stock, Series A
 
Number of Shares of Previously Acquired Preferred Stock:
 
 
9,550
Repayment Amount:
 
 
$9,550,000
Residual Amount:
 
0


Annex A (Information Specific to the Company and the
Investment)                                           Page 1
SBLF Participant No. 0374


 
 
 
 

Matching Private Investment Information

 

Treasury investment is contingent on the Company raising  o Yes  Matching
Private Investment (check one):        x No 

 
 
If Yes, complete the following (leave blank otherwise):
 
Aggregate Dollar Amount of Matching Private Investment Required:
 
Aggregate Dollar Amount of Matching Private Investment Received:
 
Class of securities representing Matching Private Investment:
 
Date of issuance of Matching Private Investment:
 
 
 
 
 

 



Annex A (Information Specific to the Company and the
Investment)                                           Page 2
SBLF Participant No. 0374


 
 
 
 



 
ANNEX B
DEFINITIONS

--------------------------------------------------------------------------------

 
 
       1.   Definitions. Except as otherwise specified herein or as the context
may otherwise require, the following terms have the respective meanings set
forth below for all purposes of this Agreement.
 
          “Affiliate” means, with respect to any person, any person directly or
indirectly controlling, controlled by or under common control with, such other
person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) when used
with respect to any person, means the possession, directly or indirectly through
one or more intermediaries, of the power to cause the direction of management
and/or policies of such person, whether through the ownership of voting
securities by contract or otherwise.
 
          “Application Date” means the date of the Company’s completed
application to participate in SBLF.
 
          “Appropriate Federal Banking Agency” means the “appropriate Federal
banking agency” with respect to the Company or such Company Subsidiaries, as
applicable, as defined in Section 3(q) of the Federal Deposit Insurance Act (12
U.S.C. Section 1813(q)). The Appropriate Federal Banking Agency is identified on
the cover page of this Agreement.
 
          “Appropriate State Banking Agency” means, if the Company is a
State-chartered bank, the Company’s State bank supervisor (as defined in Section
3(r) of the Federal Deposit Insurance Act, 12 U.S.C. § 1813(q).
 
          “Bank Holding Company” means a company registered as such with the
Federal Reserve pursuant to 12 U.S.C. §1842 and the regulations of the Federal
Reserve promulgated thereunder.
 
          “Call Report” has the meaning assigned thereto in Section 4102(4) of
the SBJA. If the Company is a Bank Holding Company or a Savings and Loan Holding
Company, unless the context clearly indicates otherwise: (a) the term “Call
Report” shall mean the Call Report(s) (as defined in Section 4102(4) of the
SBJA) of the IDI Subsidiary(ies); and (b) if there are multiple IDI
Subsidiaries, all references herein or in any document executed or delivered in
connection herewith (including the Certificate of Designation, the Initial
Supplemental Report and all Quarterly Supplemental Reports) to any data reported
in a Call Report shall refer to the aggregate of such data across the Call
Reports for all such IDI Subsidiaries.
 
          “CDCI” means the Community Development Capital Initiative, as
authorized under the Emergency Economic Stabilization Act of 2008.
 
          “Company Material Adverse Effect” means a material adverse effect on
(i) the business, results of operation or condition (financial or otherwise) of
the Company and its consolidated subsidiaries taken as a whole; provided,
however, that Company Material Adverse Effect shall not be deemed to include the
effects of (A) changes after the Signing Date in general
 

Annex B
(Definitions)                                                                 Page
1 
SBLF Participant No. 0374
 
 
 
 



 
business, economic or market conditions (including changes generally in
prevailing interest rates, credit availability and liquidity, currency exchange
rates and price levels or trading volumes in the United States or foreign
securities or credit markets), or any outbreak or escalation of hostilities,
declared or undeclared acts of war or terrorism, in each case generally
affecting the industries in which the Company and its subsidiaries operate, (B)
changes or proposed changes after the Signing Date in GAAP, or authoritative
interpretations thereof, or (C) changes or proposed changes after the Signing
Date in securities, banking and other laws of general applicability or related
policies or interpretations of Governmental Entities (in the case of each of
these clauses (A), (B) and (C), other than changes or occurrences to the extent
that such changes or occurrences have or would reasonably be expected to have a
materially disproportionate adverse effect on the Company and its consolidated
subsidiaries taken as a whole relative to comparable U.S. banking or financial
services organizations); or (ii) the ability of the Company to consummate the
Purchase and other transactions contemplated by this Agreement and perform its
obligations hereunder and under the Certificate of Designation on a timely basis
and declare and pay dividends on the Dividend Payment Dates set forth in the
Certificate of Designations.
 
          “CPP” means the Capital Purchase Program, as authorized under the
Emergency Economic Stabilization Act of 2008.
 
          “Disclosure Schedule” means that certain schedule to this Agreement
delivered to Treasury on or prior to the Signing Date, setting forth, among
other things, items the disclosure of which is necessary or appropriate in
response to an express disclosure requirement contained in a provision hereof.
The Disclosure Schedule is contained in Annex D of this Agreement.
 
          “Executive Officers” means the Company's “executive officers” as
defined in 12 C.F.R. § 215.2(e)(1) (regardless of whether or not such regulation
is applicable to the Company).
 
          “Federal Reserve” means the Board of Governors of the Federal Reserve
System. “GAAP” means generally accepted accounting principles in the United
States.
 
          “General Terms and Conditions” and “General T&C” each mean Annex C of
this Agreement.
 
          “IDI Subsidiary” means any Company Subsidiary that is an insured
depository institution.
 
          “Junior Stock” means Common Stock and any other class or series of
stock of the Company the terms of which expressly provide that it ranks junior
to the Preferred Shares as to dividend and redemption rights and/or as to rights
on liquidation, dissolution or winding up of the Company.
 
          “knowledge of the Company” or “Company’s knowledge” means the actual
knowledge after reasonable and due inquiry of the “officers” (as such term is
defined in Rule 3b­2 under the Exchange Act) of the Company.
 

Annex B
(Definitions)                                                                    Page
2 
SBLF Participant No. 0374
 
 
 
 

6/7/2011

 
          “Matching Private Investment-Supported,” when used to describe the
Company (if applicable), means the Company’s eligibility for participation in
the SBLF program is conditioned upon the Company or an Affiliate of the Company
acceptable to Treasury receiving Matching Private Investment, as contemplated by
Section 4103(d)(3)(B) of the SBJA.
 
          “Original Letter Agreement” means, if applicable, the Letter Agreement
(and all terms incorporated therein) pursuant to which Treasury purchased from
the Company, and the Company issued to Treasury, the Previously Acquired
Preferred Shares (or warrants exercised to acquire the Previously Acquired
Preferred Shares or the securities exchanged for the Previously Acquired
Preferred Stock).
 
          “Oversight Officials” means, interchangeably and collectively as
context requires, the Special Deputy Inspector General for SBLF Program
Oversight, the Inspector General of the Department of the Treasury, and the
Comptroller General of the United States.
 
          “Parity Stock” means any class or series of stock of the Company the
terms of which do not expressly provide that such class or series will rank
senior or junior to the Preferred Shares as to dividend rights and/or as to
rights on liquidation, dissolution or winding up of the Company (in each case
without regard to whether dividends accrue cumulatively or non-cumulatively).
 
          “Preferred Shares” means the number of shares of Preferred Stock
identified in the “Purchase Information” section of Annex A opposite “Number of
Shares of Preferred Stock Purchased.”
 
          “Preferred Stock” means the series of the Company’s preferred stock
identified in the “Purchase Information” section of Annex A opposite “Series of
Preferred Stock Purchased.”
 
          Previously Acquired Preferred Shares” means, if the Company
participated in CPP or CDCI, the number of shares of Previously Acquired
Preferred Stock identified in the “Redemption Information” section of Annex A
opposite “Number of Shares of Previously Acquired Preferred Stock.”
 
          “Previously Acquired Preferred Stock” means, if the Company
participated in CPP or CDCI, the series of the Company’s preferred stock
identified in the “Redemption Information” section of Annex A opposite “Series
of Previously Acquired Preferred Stock.”
 
          “Previously Disclosed” means information set forth on the Disclosure
Schedule or the Disclosure Update, as applicable; provided, however, that
disclosure in any section of such Disclosure Schedule or Disclosure Update, as
applicable, shall apply only to the indicated section of this Agreement;
provided, further, that the existence of Previously Disclosed information,
pursuant to a Disclosure Update, shall neither obligate Treasury to consummate
the Purchase nor limit or affect any rights of or remedies available to
Treasury.
 
          “Prior Program” means (a) CPP, if the Company is a participant in CPP
immediately prior to the Closing, or (b) CDCI, if the Company is a participant
in CDCI immediately prior to the Closing.
 

Annex B
(Definitions)                                                                 Page
3 
SBLF Participant No. 0374
 
 
 
 



 
          “Publicly-traded” means a company that (i) has a class of securities
that is traded on a national securities exchange and (ii) is required to file
periodic reports with either the Securities and Exchange Commission or its
primary federal bank regulator.
 
          “Purchase” means the purchase of the Preferred Shares by Treasury from
the Company pursuant to this Agreement.
 
          Repayment” has the meaning set forth in the Repayment Document.
 
          “Repayment Amount” means, if the Company participated in CPP or CDCI,
the aggregate amount payable by the Company as of the Closing Date to redeem the
Previously Acquired Preferred Stock in accordance with its terms, which amount
is set forth in the “Redemption Information” section of Annex A.
 
          “Savings and Loan Holding Company” means a company registered as such
with the Office of Thrift Supervision or any successor thereto pursuant to 12
U.S.C. §1467(a) and the regulations of the Office of Thrift Supervision
promulgated thereunder.
 
          “SBJA” means the Small Business Jobs Act of 2010, as it may be amended
from time to time.
 
          “Subsidiary” means any corporation, partnership, joint venture,
limited liability company or other entity (A) of which such person or a
subsidiary of such person is a general partner or (B) of which a majority of the
voting securities or other voting interests, or a majority of the securities or
other interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof.
 
          “Tax” or “Taxes” means any federal, state, local or foreign income,
gross receipts, property, sales, use, license, excise, franchise, employment,
payroll, withholding, alternative or add-on minimum, ad valorem, transfer or
excise tax, or any other tax, custom, duty, governmental fee or other like
assessment or charge of any kind whatsoever, together with any interest, penalty
or addition imposed by any Governmental Entity.
 
          “Total Assets” means, with respect to an insured depository
institution, the total assets of such insured depository institution.
 
          “Total Risk-Weighted Assets” means, with respect to an insured
depository institution, the risk-weighted assets of such insured depository
institution.
 
          “Warrant” has the meaning set forth in the Repayment Document.
 
       2.   Index of Definitions. The following table, which is provided solely
for convenience of reference and shall not affect the interpretation of this
Agreement, identifies the location where capitalized terms are defined in this
Agreement:
 

Annex B
(Definitions)                                                                 Page
4 
SBLF Participant No. 0374
 
 
 
 
 
 

 

 
 
 
 

 
Location of
Term
Definition
Affiliate
Annex B, §1
Agreement
Cover Page
Appropriate Federal Banking Agency
Annex B, §1
Appropriate State Banking Agency
Annex B, §1
Bank Holding Company
Annex B, §1
Bankruptcy Exceptions
General T&C, §2.5(a)
Board of Directors
General T&C, §2.6
Business Combination
General T&C, §5.8
business day
General T&C, §5.12
Call Report
Annex B, §1
Capitalization Date
General T&C, §2.2
CDCI
Annex B, §1
Certificate of Designation
General T&C, §1.3(d)
Charter
General T&C, §1.3(d)
Closing
General T&C, §1.2(a)
Closing Date
General T&C, §1.2(a)
Closing Deadline
General T&C, §5.1(a)(i)
Code
General T&C, §2.14
Common Stock
General T&C, §2.2
Company
Cover Page
Company Financial Statements
General T&C, §1.3(i)
Company Material Adverse Effect
Annex B, §1
Company Reports
General T&C, §2.9
Company Subsidiary; Company Subsidiaries
General T&C, §2.5(b)
control; controlled by; under common control with
Annex B, §1
CPP
Annex B, §1
Disclosure Schedule
Annex B, §1
Disclosure Update
General T&C, §1.3(h)
ERISA
General T&C, §2.14
Exchange Act
General T&C, §4.3
Federal Reserve
Annex B, §1
GAAP
Annex B, §1
Governmental Entities
General T&C, §1.3(a)
Holders
General T&C, §4.4(a)
Indemnitee
General T&C, §4.4(b)
Information
General T&C, §3.1(c)(iii)
Initial Supplemental Report
General T&C, §1.3(j)
Treasury
Cover Page
Junior Stock
Annex B, §1
knowledge of the Company; Company’s knowledge
Annex B, §1
Matching Private Investment
General T&C, §1.3(l)
Matching Private Investment-Supported
Annex B, § 1
Matching Private Investors
General T&C, §1.3(l)
officers
Annex B, §1




Annex B
(Definitions)                                                              Page
5 
SBLF Participant No. 0374
 
 
 
 

Parity Stock
Annex B, §1
Parties
Cover Page
Plan
General T&C, §2.14
Preferred Shares
Annex B, §1
Preferred Stock
Annex B, §1
Previously Acquired Preferred Shares
Annex B, §1
Previously Acquired Preferred Stock
Annex B, §1
Previously Disclosed
Annex B, §1
Prior Program
General T&C, §1.2(c)
Proprietary Rights
General T&C, §2.21
Purchase
Annex B, §1
Purchase Price
General T&C, §1.1(a)
Regulatory Agreement
General T&C, §2.19
Related Party
General T&C, §2.25
Repayment Document
General T&C, §1.2(b)(ii)(E)
Residual Amount
General T&C, §1.2(b)(ii)(B)
Savings and Loan Holding Company
Annex B, §1
SBJA
Annex B, §1
SBLF
Cover Page
SEC
General T&C, §2.11
Securities Act
General T&C, §2.1
Signing Date
Cover Page
subsidiary
Annex B, §1
Quarterly Supplemental Report
General T&C, §3.1(d)(i)
Tax; Taxes
Annex B, §1
Transfer
General T&C, §4.3

 
       3.   Defined Terms in Annex K. Except for defined terms in Annex K that
are expressly cross-referenced in another part of this Agreement, terms defined
in Annex K are defined therein solely for purposes of Annex K and are not
applicable to other parts of this Agreement.
 

Annex B
(Definitions)                                                              Page
6 
SBLF Participant No. 0374
 
 
 
 



 
ANNEX C
GENERAL TERMS AND CONDITIONS

--------------------------------------------------------------------------------

 
 
CONTENTS OF GENERAL TERMS AND CONDITIONS

 

 
Page
ARTICLE I PURCHASE; CLOSING
 
3
 
1.1
Purchase
3
 
1.2
Closing
3
 
1.3
Closing Conditions
4
 
ARTICLE II REPRESENTATIONS AND WARRANTIES
 
6
 
2.1
Organization, Authority and Significant Subsidiaries
6
 
2.2
Capitalization
6
 
2.3
Preferred Shares
7
 
2.4
Compliance With Identity Verification Requirements
7
 
2.5
Authorization; Enforceability
7
 
2.6
Anti-takeover Provisions and Rights Plan
8
 
2.7
No Company Material Adverse Effect
8
 
2.8
Company Financial Statements
9
 
2.9
Reports
9
 
2.10
No Undisclosed Liabilities
9
 
2.11
Offering of Securities
10
 
2.12
Litigation and Other Proceedings
10
 
2.13
Compliance with Laws
10
 
2.14
Employee Benefit Matters
11
 
2.15
Taxes
11
 
2.16
Properties and Leases
11
 
2.17
Environmental Liability
12
 
2.18
Risk Management Instruments
12
 
2.19
Agreements with Regulatory Agencies
12
 
2.20
Insurance
13
 
2.21
Intellectual Property
13
 
2.22
Brokers and Finders
13
 
2.23
Disclosure Schedule
13
 
2.24
Previously Acquired Preferred Share
14
 
2.25
Related Party Transactions
14
 
2.26
Ability to Pay Dividends
14
 
ARTICLE III COVENANTS
 
14
 
3.1
Affirmative Covenants
14
 
3.2
Negative Covenants
20





Annex C (General Terms and
Conditions)                                                     Page 1 
SBLF Participant No. 0374
 
 
 
 
 


ARTICLE IV ADDITIONAL AGREEMENTS
 
21
 
4.1
Purchase for Investment
21
 
4.2
Legends
21
 
4.3
Transfer of Preferred Shares
22
 
4.4
Rule 144; Rule 144A; 4(11/2) Transactions
22
 
4.5
Depositary Shares
24
 
4.6
Expenses and Further Assurances
24
 
ARTICLE V MISCELLANEOUS
 
24
 
5.1
Termination
24
 
5.2
Survival
25
 
5.3
Amendment
25
 
5.4
Waiver of Conditions
26
 
5.5
Governing Law; Submission to Jurisdiction; etc.
26
 
5.6
No Relationship to TARP
26
 
5.7
Notices
26
 
5.8
Assignment
27
 
5.9
Severability
27
 
5.10
No Third Party Beneficiaries
27
 
5.11
Specific Performance
27
 
5.12
Interpretation
27



 
 
 





Annex C (General Terms and
Conditions)                                                     Page 2 
SBLF Participant No. 0374
 
 
 
 

ARTICLE I
PURCHASE; CLOSING
 
       1.1   Purchase. On the terms and subject to the conditions set forth in
this Agreement, the Company agrees to sell to Treasury, and Treasury agrees to
purchase from the Company, at the Closing, the Preferred Shares for the
aggregate price set forth on Annex A (the “Purchase Price”).
 
       1.2   Closing.  (a) On the terms and subject to the conditions set forth
in this Agreement, the closing of the Purchase (the “Closing”) will take place
at the location specified in Annex A, at the time and on the date set forth in
Annex A or as soon as practicable thereafter, or at such other place, time and
date as shall be agreed between the Company and Treasury. The time and date on
which the Closing occurs is referred to in this Agreement as the “Closing Date”.
 
(b)    Subject to the fulfillment or waiver of the conditions to the Closing in
Section 1.3, at the Closing:
 
(i)    if Treasury holds Previously Acquired Preferred Shares:
 
(A)   the Purchase Price shall first be applied to pay the Repayment Amount;
 
(B)   if the Purchase Price is less than the Repayment Amount, the Company shall
pay the positive difference (if any) between the Repayment Amount and the
Purchase Price (a “Residual Amount”) to Treasury’s Office of Financial Stability
by wire transfer of immediately available United States funds to an account
designated in writing by Treasury; and
 
(C)   upon receipt of the full Repayment Amount (by application of the Purchase
Price and, if applicable, the Company’s payment of the Residual Amount),
Treasury and the Company will consummate the Repayment;
 
(D)   the Company will deliver to Treasury a statement of adjustment as
contemplated by Section 13(J) of the Warrant; and
 
(E)   the Company and Treasury will execute and deliver a properly completed
repurchase document in the form attached hereto as Annex K, (the “Repayment
Document”).
 
                (ii)    the Company will deliver the Preferred Shares as
evidenced by one or more certificates dated the Closing Date and bearing
appropriate legends as hereinafter provided for, in exchange for payment in full
of the Purchase Price by application of the Purchase Price to the Repayment and
by wire transfer of immediately available United States funds to a bank account
designated by the Company in the Initial Supplemental Report, as applicable.
 

Annex C (General Terms and
Conditions)                                                  Page 3 
SBLF Participant No. 0374
 
 
 
 



 
       1.3   Closing Conditions. The obligation of Treasury to consummate the
Purchase is subject to the fulfillment (or waiver by Treasury) at or prior to
the Closing of each of the following conditions:
 
             (a)   (i) any approvals or authorizations of all United States
federal, state, local, foreign and other governmental, regulatory or judicial
authorities (collectively, “Governmental Entities”) required for the
consummation of the Purchase shall have been obtained or made in form and
substance reasonably satisfactory to each party and shall be in full force and
effect and all waiting periods required by United States and other applicable
law, if any, shall have expired and (ii) no provision of any applicable United
States or other law and no judgment, injunction, order or decree of any
Governmental Entity shall prohibit the purchase and sale of the Preferred Shares
as contemplated by this Agreement;
 
             (b)   (i) the representations and warranties of the Company set
forth in (A) Sections 2.7 and 2.26 shall be true and correct in all respects as
though made on and as of the Closing Date; (B) Sections 2.1, 2.2, 2.3, 2.4, 2.5,
2.6, 2.19, 2.22, 2.23, 2.24 and 2.25 shall be true and correct in all material
respects as though made on and as of the Closing Date (other than
representations and warranties that by their terms speak as of another date,
which representations and warranties shall be true and correct in all respects
as of such other date); and (C) Sections 2.8 through 2.18 and Sections 2.20
through 2.21 (disregarding all qualifications or limitations set forth in such
representations and warranties as to “materiality”, “Company Material Adverse
Effect” and words of similar import) shall be true and correct as though made on
and as of the Closing Date (other than representations and warranties that by
their terms speak as of another date, which representations and warranties shall
be true and correct as of such other date), except to the extent that the
failure of such representations and warranties referred to in this Section
1.3(b)(i)(C) to be so true and correct, individually or in the aggregate, does
not have and would not reasonably be expected to have a Company Material Adverse
Effect; and (ii) the Company shall have performed in all respects all
obligations required to be performed by it under this Agreement at or prior to
the Closing;
 
             (c)   the Company shall have delivered to Treasury a certificate
signed on behalf of the Company by an Executive Officer certifying to the effect
that the conditions set forth in Section 1.3(b) have been satisfied, in
substantially the form of Annex G;
 
             (d)   the Company shall have duly adopted and filed with the
Secretary of State of its jurisdiction of organization or other applicable
Governmental Entity an amendment to its certificate or articles of
incorporation, articles of association, or similar organizational document
(“Charter”) in substantially the form of Annex F (the “Certificate of
Designation”) and the Company shall have delivered to Treasury a copy of the
filed Certificate of Designation with appropriate evidence from the Secretary of
State or other applicable Governmental Entity that the filing has been accepted,
or if a filed copy is unavailable, a certificate signed on behalf of the Company
by an Executive Officer certifying to the effect that the filing of the
Certificate of Designation has been accepted, in substantially the form attached
hereto as Annex F;
 
             (e)   the Company shall have delivered to Treasury true, complete
and correct certified copies of the Charter and bylaws of the Company;
 

Annex C (General Terms and
Conditions)                                                     Page 4 
SBLF Participant No. 0374
 
 
 
 



 
          (f)   the Company shall have delivered to Treasury a written opinion
from counsel to the Company (which may be internal counsel), addressed to
Treasury and dated as of the Closing Date, in substantially the form of Annex J;
 
          (g)   the Company shall have delivered certificates in proper form or,
with the prior consent of Treasury, evidence of shares in book-entry form,
evidencing the Preferred Shares to Treasury or its designee(s);
 
          (h)   the Company shall have delivered to Treasury a copy of the
Disclosure Schedule on or prior to the Signing Date and, to the extent that any
information set forth on the Disclosure Schedule needs to be updated or
supplemented to make it true, complete and correct as of the Closing Date, (i)
the Company shall have delivered to Treasury an update to the Disclosure
Schedule (the “Disclosure Update”), setting forth any information necessary to
make the Disclosure Schedule true, correct and complete as of the Closing Date
and (ii) Treasury, in its sole discretion, shall have approved the Disclosure
Update, provided, however, that the delivery and acceptance of the Disclosure
Update shall not limit or affect any rights of or remedies available to
Treasury;
 
          (i)   the Company shall have delivered to Treasury on or prior to the
Signing Date each of the consolidated financial statements of the Company and
its consolidated subsidiaries for each of the last three completed fiscal years
of the Company (which shall be audited to the extent audited financial
statements are available prior to the Signing Date) (together with the Call
Reports filed by the Company or the IDI Subsidiary(ies) for each completed
quarterly period since the last completed fiscal year, the “Company Financial
Statements”);
 
          (j)   the Company shall have delivered to Treasury, not later than
five (5) business days prior to the Closing Date, a certificate (the “Initial
Supplemental Report”) in substantially the form attached hereto as Annex H
setting forth a complete and accurate statement of loans held by the Company (or
if the Company is a Bank Holding Company or a Savings and Loan Holding Company,
by the IDI Subsidiary(ies)) in each of the categories described therein, for the
time periods specified therein, (A) including a signed certification of the
Chief Executive Officer, the Chief Financial Officer and all directors or
trustees of the Company or the IDI Subsidiary(ies) who attested to the Call
Reports for the quarters covered by such certificate, that such certificate (x)
has been prepared in conformance with the instructions issued by Treasury and
(y) is true and correct to the best of their knowledge and belief; and (B)
completed for the last full calendar quarter prior to the Closing Date and the
four (4) quarters ended September 30, 2009, December 31, 2009, March 31, 2010
and June 30, 2010;
 
          (k)   prior to the Signing Date, the Company shall have delivered to
Treasury, the Appropriate Federal Banking Agency and, if the Company is a
State-chartered bank, the Appropriate State Banking Agency, a small business
lending plan describing how the Company’s business strategy and operating goals
will allow it to address the needs of small businesses in the area it serves, as
well as a plan to provide linguistically and culturally appropriate outreach,
where appropriate; and
 

Annex C (General Terms and
Conditions)                                                  Page 5 
SBLF Participant No. 0374
 
 
 
 



 
          (l)    if the Company is Matching Private Investment-Supported, on or
after September 27, 2010 the Company or an Affiliate of the Company acceptable
to Treasury shall (i) have received equity capital (“Matching Private
Investment”) from one or more non­governmental investors (“Matching Private
Investors”) (A) in an amount equal to or greater than the Aggregate Dollar
Amount of Matching Private Investment Required set forth on Annex A (net of all
dividends paid with respect to, and all repurchases and redemptions of, the
Company’s equity securities), (B) that is subordinate in right of payment of
dividends, liquidation preference and redemption rights to the Preferred Shares
and (C) that is acceptable in form and substance to Treasury, in its sole
discretion and (ii) have satisfied the following requirements reasonably in
advance of the Closing Date: (A) delivery of copies of the definitive
documentation for the Matching Private Investment to Treasury, (B) delivery of
the organizational charts of such non­governmental investors to Treasury, each
certified by the applicable non-governmental investor and demonstrating that
such non-governmental investor is not an Affiliate of the Company, (C) delivery
of any other documents or information as Treasury may reasonably request, in its
sole discretion and (D) any other terms and conditions imposed by Treasury or
the Appropriate Federal Banking Agency, in their sole discretion.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
       The Company represents and warrants to Treasury that as of the Signing
Date and as of the Closing Date (or such other date specified herein):
 
       2.1   Organization, Authority and Significant Subsidiaries. The Company
has been duly incorporated and is validly existing and in good standing under
the laws of its jurisdiction of organization, with the necessary power and
authority to own, operate and lease its properties and conduct its business as
it is being currently conducted, and except as has not, individually or in the
aggregate, had and would not reasonably be expected to have a Company Material
Adverse Effect, has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification; each subsidiary of the Company that would be
considered a “significant subsidiary” within the meaning of Rule 1-02(w) of
Regulation S-X under the Securities Act of 1933 (the “Securities Act”), has been
duly organized and is validly existing in good standing under the laws of its
jurisdiction of organization. The Charter and bylaws of the Company, copies of
which have been provided to Treasury prior to the Signing Date, are true,
complete and correct copies of such documents as in full force and effect as of
the Signing Date and as of the Closing Date.
 
       2.2   Capitalization. The outstanding shares of capital stock of the
Company have been duly authorized and are validly issued and outstanding, fully
paid and nonassessable, and subject to no preemptive or similar rights (and were
not issued in violation of any preemptive rights). As of the Signing Date, the
Company does not have outstanding any securities or other obligations providing
the holder the right to acquire its common stock (“Common Stock”) or other
capital stock that is not reserved for issuance as specified in Part 2.2 of the
Disclosure Schedule, and the Company has not made any other commitment to
authorize, issue or sell any Common Stock or other capital stock. Since the last
day of the fiscal period covered by the last Call Report filed by
 

Annex C (General Terms and
Conditions)                                               Page 6 
SBLF Participant No. 0374
 
 
 
 



 
the Company or the IDI Subsidiary(ies) prior to the Application Date (the
“Capitalization Date”), the Company has not (a) declared, and has no present
intention of declaring, any dividends on its Common Stock in a per-share amount
greater than the per-share amount of declared dividends that are reflected in
such Call Report; (b) declared, and has no present intention of declaring
(except as contemplated by the Certificate of Designation) any dividends on any
of its preferred stock in a per-share amount greater than the per-share amount
of declared dividends that are reflected in such Call Report; or (c) issued any
shares of Common Stock or other capital stock, other than (i) shares issued upon
the exercise of stock options or delivered under other equity-based awards or
other convertible securities or warrants which were issued and outstanding on
the Capitalization Date and disclosed in Part 2.2 of the Disclosure Schedule,
(ii) shares disclosed in Part 2.2 of the Disclosure Schedule, and (iii) if the
Company is Matching Private Investment-Supported, shares or other capital stock
representing Matching Private Investment disclosed in the “Matching Private
Investment” section of Annex A. Except as disclosed in Part 2.2 of the
Disclosure Schedule, the Company has no agreements providing for the accelerated
exercise, settlement or exchange of any capital stock of the Company for Common
Stock. Each holder of 5% or more of any class of capital stock of the Company
and such holder’s primary address are set forth in Part 2.2 of the Disclosure
Schedule. The Company has received a representation from each Matching Private
Investor that such Matching Private Investor has not received or applied for any
investment from the SBLF, and the Company has no reason to believe that any such
representation is inaccurate. If the Company is a Bank Holding Company or a
Savings and Loan Holding Company, (x) the percentage of each IDI Subsidiary’s
issued and outstanding capital stock that is owned by the Company is set forth
on Part 2.2 of the Disclosure Schedule; and (y) all shares of issued and
outstanding capital stock of the IDI Subsidiary(ies) owned by the Company are
free and clear of all liens, security interests, charges or encumbrances. Since
the Application Date, there has been no change in the organizational hierarchy
information regarding the Company that was available on the Application Date
from the National Information Center of the Federal Reserve System.
 
       2.3   Preferred Shares. The Preferred Shares have been duly and validly
authorized, and, when issued and delivered pursuant to this Agreement, such
Preferred Shares will be duly and validly issued and fully paid and
non-assessable, will not be issued in violation of any preemptive rights, and
will rank pari passu with or senior to all other series or classes of Preferred
Stock, whether or not designated, issued or outstanding, with respect to the
payment of dividends and the distribution of assets in the event of any
dissolution, liquidation or winding up of the Company.
 
       2.4   Compliance with Identity Verification Requirements. The Company and
the Company Subsidiaries (to the extent such regulations are applicable to the
Company Subsidiaries) are in compliance with the requirements of Section 103.121
of title 31, Code of Federal Regulations.
 
       2.5   Authorization, Enforceability.
 
             (a)    The Company has the corporate power and authority to execute
and deliver this Agreement and to carry out its obligations hereunder (which
includes the issuance of the Preferred Shares). The execution, delivery and
performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby have been duly
 

Annex C (General Terms and
Conditions)                                               Page 7 
SBLF Participant No. 0374
 
 
 
 



 
authorized by all necessary corporate action on the part of the Company and its
stockholders, and no further approval or authorization is required on the part
of the Company. This Agreement is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to any
limitations of applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity (“Bankruptcy Exceptions”).
 
             (b)   The execution, delivery and performance by the Company of
this Agreement and the consummation of the transactions contemplated hereby and
compliance by the Company with the provisions hereof, will not (i) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company or any subsidiary of the
Company (each subsidiary, a “Company Subsidiary” and, collectively, the “Company
Subsidiaries”) under any of the terms, conditions or provisions of (A) its
organizational documents or (B) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Company or any Company Subsidiary is a party or by which it or any Company
Subsidiary may be bound, or to which the Company or any Company Subsidiary or
any of the properties or assets of the Company or any Company Subsidiary may be
subject, or (ii) subject to compliance with the statutes and regulations
referred to in the next paragraph, violate any statute, rule or regulation or
any judgment, ruling, order, writ, injunction or decree applicable to the
Company or any Company Subsidiary or any of their respective properties or
assets except, in the case of clauses (i)(B) and (ii), for those occurrences
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.
 
             (c)   Other than the filing of the Certificate of Designation with
the Secretary of State of its jurisdiction of organization or other applicable
Governmental Entity, such filings and approvals as are required to be made or
obtained under any state “blue sky” laws and such as have been made or obtained,
no notice to, filing with, exemption or review by, or authorization, consent or
approval of, any Governmental Entity is required to be made or obtained by the
Company in connection with the consummation by the Company of the Purchase
except for any such notices, filings, exemptions, reviews, authorizations,
consents and approvals the failure of which to make or obtain would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.
 
       2.6   Anti-takeover Provisions and Rights Plan. The Board of Directors of
the Company (the “Board of Directors”) has taken all necessary action to ensure
that the transactions contemplated by this Agreement and the consummation of the
transactions contemplated hereby will be exempt from any anti-takeover or
similar provisions of the Company’s Charter and bylaws, and any other provisions
of any applicable “moratorium”, “control share”, “fair price”, “interested
stockholder” or other anti-takeover laws and regulations of any jurisdiction.
 
       2.7   No Company Material Adverse Effect. Since the last day of the
fiscal period covered by the last Call Report filed by the Company or the IDI
Subsidiary(ies) prior to the


Annex C (General Terms and
Conditions)                                               Page 8 
SBLF Participant No. 0374
 
 
 
 



 
Application Date, no fact, circumstance, event, change, occurrence, condition or
development has occurred that, individually or in the aggregate, has had or
would reasonably be expected to have a Company Material Adverse Effect.
 
       2.8   Company Financial Statements. The Company Financial Statements
present fairly in all material respects the consolidated financial position of
the Company and its consolidated subsidiaries as of the dates indicated therein
and the consolidated results of their operations for the periods specified
therein; and except as stated therein, such financial statements (a) were
prepared in conformity with GAAP applied on a consistent basis (except as may be
noted therein) and (b) have been prepared from, and are in accordance with, the
books and records of the Company and the Company Subsidiaries.
 
       2.9   Reports.
 
             (a)   Since December 31, 2007, the Company and each Company
Subsidiary has filed all reports, registrations, documents, filings, statements
and submissions, together with any amendments thereto, that it was required to
file with any Governmental Entity (the foregoing, collectively, the “Company
Reports”) and has paid all fees and assessments due and payable in connection
therewith, except, in each case, as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect. As of their
respective dates of filing, the Company Reports complied in all material
respects with all statutes and applicable rules and regulations of the
applicable Governmental Entities.
 
             (b)   The records, systems, controls, data and information of the
Company and the Company Subsidiaries are recorded, stored, maintained and
operated under means (including any electronic, mechanical or photographic
process, whether computerized or not) that are under the exclusive ownership and
direct control of the Company or the Company Subsidiaries or their accountants
(including all means of access thereto and therefrom), except for any
non-exclusive ownership and non-direct control that would not reasonably be
expected to have a material adverse effect on the system of internal accounting
controls described below in this Section 2.9(b). The Company (i) has implemented
and maintains adequate disclosure controls and procedures to ensure that
material information relating to the Company, including the consolidated Company
Subsidiaries, is made known to the chief executive officer and the chief
financial officer of the Company by others within those entities, and (ii) has
disclosed, based on its most recent evaluation prior to the Signing Date, to the
Company’s outside auditors and the audit committee of the Board of Directors (A)
any significant deficiencies and material weaknesses in the design or operation
of internal controls that are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial information
and (B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting.
 
       2.10   No Undisclosed Liabilities. Neither the Company nor any of the
Company Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) which are not properly reflected in the
Company Financial Statements to the extent required to be so reflected and, if
applicable, reserved against in accordance with GAAP applied on a consistent
basis, except for (a) liabilities that have arisen since the last fiscal year
end in the ordinary and usual course of business and consistent with past
practice and (b) liabilities that,
 

Annex C (General Terms and
Conditions)                                               Page 9 
SBLF Participant No. 0374
 
 
 
 



 
individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.
 
       2.11   Offering of Securities. Neither the Company nor any person acting
on its behalf has taken any action (including any offering of any securities of
the Company under circumstances which would require the integration of such
offering with the offering of any of the Preferred Shares under the Securities
Act, and the rules and regulations of the Securities and Exchange Commission
(the “SEC”) promulgated thereunder), which might subject the offering, issuance
or sale of any of the Preferred Shares to Treasury pursuant to this Agreement to
the registration requirements of the Securities Act.
 
       2.12   Litigation and Other Proceedings. Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, there is no (a) pending or, to the knowledge of the
Company, threatened, claim, action, suit, investigation or proceeding, against
the Company or any Company Subsidiary or to which any of their assets are
subject nor is the Company or any Company Subsidiary subject to any order,
judgment or decree or (b) unresolved violation, criticism or exception by any
Governmental Entity with respect to any report or relating to any examinations
or inspections of the Company or any Company Subsidiaries. There is no claim,
action, suit, investigation or proceeding pending or, to the Company’s
knowledge, threatened against any institution-affiliated party (as defined in 12
U.S.C. §1813(u)) of the Company or any of the IDI Subsidiaries that, if
determined or resolved in a manner adverse to such institution-affiliated party,
could result in such institution-affiliated party being prohibited from
participation in the conduct of the affairs of any financial institution or
holding company of any financial institution and, to the Company’s knowledge,
there are no facts or circumstances could reasonably be expected to provide a
basis for any such claim, action, suit, investigation or proceeding.
 
       2.13   Compliance with Laws. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, the
Company and the Company Subsidiaries have all permits, licenses, franchises,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, Governmental Entities that are required in order to
permit them to own or lease their properties and assets and to carry on their
business as presently conducted and that are material to the business of the
Company or such Company Subsidiary. Except as set forth in Part 2.13 of the
Disclosure Schedule, the Company and the Company Subsidiaries have complied in
all respects and are not in default or violation of, and none of them is, to the
knowledge of the Company, under investigation with respect to or, to the
knowledge of the Company, have been threatened to be charged with or given
notice of any violation of, any applicable domestic (federal, state or local) or
foreign law, statute, ordinance, license, rule, regulation, policy or guideline,
order, demand, writ, injunction, decree or judgment of any Governmental Entity,
other than such noncompliance, defaults or violations that would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect. Except for statutory or regulatory restrictions of
general application, no Governmental Entity has placed any restriction on the
business or properties of the Company or any Company Subsidiary that would,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.
 

Annex C (General Terms and
Conditions)                                               Page 10 
SBLF Participant No. 0374
 
 
 
 



 
       2.14   Employee Benefit Matters. Except as would not reasonably be
expected to have, either individually or in the aggregate, a Company Material
Adverse Effect: (a) each “employee benefit plan” (within the meaning of Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) providing benefits to any current or former employee, officer or
director of the Company or any member of its “Controlled Group” (defined as any
organization which is a member of a controlled group of corporations within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is sponsored, maintained or contributed to by the Company or any
member of its Controlled Group and for which the Company or any member of its
Controlled Group would have any liability, whether actual or contingent (each, a
“Plan”) has been maintained in compliance with its terms and with the
requirements of all applicable statutes, rules and regulations, including ERISA
and the Code; (b) with respect to each Plan subject to Title IV of ERISA
(including, for purposes of this clause (b), any plan subject to Title IV of
ERISA that the Company or any member of its Controlled Group previously
maintained or contributed to in the six years prior to the Signing Date), (1) no
“reportable event” (within the meaning of Section 4043(c) of ERISA), other than
a reportable event for which the notice period referred to in Section 4043(c) of
ERISA has been waived, has occurred in the three years prior to the Signing Date
or is reasonably expected to occur, (2) no “accumulated funding deficiency”
(within the meaning of Section 302 of ERISA or Section 412 of the Code), whether
or not waived, has occurred in the three years prior to the Signing Date or is
reasonably expected to occur, (3) the fair market value of the assets under each
Plan exceeds the present value of all benefits accrued under such Plan
(determined based on the assumptions used to fund such Plan) and (4) neither the
Company nor any member of its Controlled Group has incurred in the six years
prior to the Signing Date, or reasonably expects to incur, any liability under
Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guaranty Corporation in the ordinary course and without default)
in respect of a Plan (including any Plan that is a “multiemployer plan”, within
the meaning of Section 4001(c)(3) of ERISA); and (c) each Plan that is intended
to be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service with respect to its
qualified status that has not been revoked, or such a determination letter has
been timely applied for but not received by the Signing Date, and nothing has
occurred, whether by action or by failure to act, which could reasonably be
expected to cause the loss, revocation or denial of such qualified status or
favorable determination letter.
 
       2.15   Taxes. Except as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, (a) the
Company and the Company Subsidiaries have filed all federal, state, local and
foreign income and franchise Tax returns (together with any schedules and
attached thereto) required to be filed through the Signing Date, subject to
permitted extensions, and have paid all Taxes due thereon, (b) all such Tax
returns (together with any schedules and attached thereto) are true, complete
and correct in all material respects and were prepared in compliance with all
applicable laws and (c) no Tax deficiency has been determined adversely to the
Company or any of the Company Subsidiaries, nor does the Company have any
knowledge of any Tax deficiencies.
 
       2.16   Properties and Leases. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, the
Company and the Company Subsidiaries have good and marketable title to all real
properties and all other properties and assets owned by them, in each case free
from liens (including, without limitation,
 

Annex C (General Terms and
Conditions)                                               Page 11 
SBLF Participant No. 0374
 
 
 
 



 
liens for Taxes), encumbrances, claims and defects that would affect the value
thereof or interfere with the use made or to be made thereof by them. Except as
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect, the Company and the Company Subsidiaries hold
all leased real or personal property under valid and enforceable leases with no
exceptions that would interfere with the use made or to be made thereof by them.
 
       2.17   Environmental Liability. Except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect:
 
             (a)   there is no legal, administrative, or other proceeding, claim
or action of any nature seeking to impose, or that would reasonably be expected
to result in the imposition of, on the Company or any Company Subsidiary, any
liability relating to the release of hazardous substances as defined under any
local, state or federal environmental statute, regulation or ordinance,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, pending or, to the Company’s knowledge, threatened against the
Company or any Company Subsidiary;
 
             (b)   to the Company’s knowledge, there is no reasonable basis for
any such proceeding, claim or action; and
 
             (c)   neither the Company nor any Company Subsidiary is subject to
any agreement, order, judgment or decree by or with any court, Governmental
Entity or third party imposing any such environmental liability.
 
       2.18   Risk Management Instruments. Except as would not, individually or
in the aggregate, reasonably be expected to have a Company Material Adverse
Effect, all derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries or its or their customers,
were entered into (i) only in the ordinary course of business, (ii) in
accordance with prudent practices and in all material respects with all
applicable laws, rules, regulations and regulatory policies and (iii) with
counterparties believed to be financially responsible at the time; and each of
such instruments constitutes the valid and legally binding obligation of the
Company or one of the Company Subsidiaries, enforceable in accordance with its
terms, except as may be limited by the Bankruptcy Exceptions. Neither the
Company or the Company Subsidiaries, nor, to the knowledge of the Company, any
other party thereto, is in breach of any of its obligations under any such
agreement or arrangement other than such breaches that would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.
 
       2.19   Agreements with Regulatory Agencies. Except as set forth in Part
2.19 of the Disclosure Schedule, neither the Company nor any Company Subsidiary
is subject to any cease­and-desist or other similar order or enforcement action
issued by, or is a party to any written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any capital directive by, or since
December 31, 2007, has adopted any board resolutions at the request of, any
Governmental Entity that currently restricts the conduct of its business or that
in any material manner relates to its capital adequacy, its liquidity and
funding policies and practices, its ability to pay dividends,
 

Annex C (General Terms and
Conditions)                                               Page 12 
SBLF Participant No. 0374
 
 
 
 



 
its credit, risk management or compliance policies or procedures, its internal
controls, its management or its operations or business (each item in this
sentence, a “Regulatory Agreement”), nor has the Company or any Company
Subsidiary been advised since December 31, 2007, by any such Governmental Entity
that it is considering issuing, initiating, ordering, or requesting any such
Regulatory Agreement. The Company and each Company Subsidiary is in compliance
with each Regulatory Agreement to which it is party or subject, and neither the
Company nor any Company Subsidiary has received any notice from any Governmental
Entity indicating that either the Company or any Company Subsidiary is not in
compliance with any such Regulatory Agreement.
 
       2.20   Insurance. The Company and the Company Subsidiaries are insured
with reputable insurers against such risks and in such amounts as the management
of the Company reasonably has determined to be prudent and consistent with
industry practice. The Company and the Company Subsidiaries are in material
compliance with their insurance policies and are not in default under any of the
material terms thereof, each such policy is outstanding and in full force and
effect, all premiums and other payments due under any material policy have been
paid, and all claims thereunder have been filed in due and timely fashion,
except, in each case, as would not, individually or in the aggregate, reasonably
be expected to have a Company Material Adverse Effect.
 
       2.21   Intellectual Property. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, (i)
the Company and each Company Subsidiary owns or otherwise has the right to use,
all intellectual property rights, including all trademarks, trade dress, trade
names, service marks, domain names, patents, inventions, trade secrets,
know-how, works of authorship and copyrights therein, that are used in the
conduct of their existing businesses and all rights relating to the plans,
design and specifications of any of its branch facilities (“Proprietary Rights”)
free and clear of all liens and any claims of ownership by current or former
employees, contractors, designers or others and (ii) neither the Company nor any
of the Company Subsidiaries is materially infringing, diluting, misappropriating
or violating, nor has the Company or any of the Company Subsidiaries received
any written (or, to the knowledge of the Company, oral) communications alleging
that any of them has materially infringed, diluted, misappropriated or violated,
any of the Proprietary Rights owned by any other person. Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, to the Company’s knowledge, no other person is
infringing, diluting, misappropriating or violating, nor has the Company or any
or the Company Subsidiaries sent any written communications since December 31,
2007, alleging that any person has infringed, diluted, misappropriated or
violated, any of the Proprietary Rights owned by the Company and the Company
Subsidiaries.
 
       2.22   Brokers and Finders. Treasury has no liability for any amounts
that any broker, finder or investment banker is entitled to for any financial
advisory, brokerage, finder’s or other fee or commission in connection with this
Agreement or the transactions contemplated hereby based upon arrangements made
by or on behalf of the Company or any Company Subsidiary.
 
       2.23   Disclosure Schedule. The Company has delivered the Disclosure
Schedule and, if applicable, the Disclosure Update to Treasury and the
information contained in the Disclosure
 

Annex C (General Terms and
Conditions)                                               Page 13 
SBLF Participant No. 0374
 
 
 
 



 
Schedule, as modified by the information contained in the Disclosure Update, if
applicable, is true, complete and correct.
 
       2.24   Previously Acquired Preferred Shares. If Treasury holds Previously
Acquired Preferred Shares:
 
             (a)   The Company has not breached any representation, warranty or
covenant set forth in the Original Letter Agreement or any of the other
documents governing the Previously Acquired Preferred Stock.
 
             (b)   The Company has paid to Treasury: (i) if the Previously
Acquired Preferred Stock is cumulative, all accrued and unpaid dividends and/or
interest then due on the Previously Acquired Preferred Stock; or (ii) if the
Previously Acquired Preferred Stock is non­cumulative, all unpaid dividends
and/or interest due on the Previously Acquired Preferred Shares for the fiscal
quarter prior to the Closing Date plus the accrued and unpaid dividends and/or
interest due on the Previously Acquired Preferred Shares as of the Closing Date
for the fiscal quarter in which the Closing shall occur.
 
       2.25   Related Party Transactions. Neither the Company nor any Company
Subsidiary has made any extension of credit to any director or Executive Officer
of the Company or any Company Subsidiary, any holder of 5% or more of the
Company’s issued and outstanding capital stock, or any of their respective
spouses or children or to any Affiliate of any of the foregoing (each, a
“Related Party”), other than in compliance with 12 C.F.R Part 215 (Regulation
O). Except as set forth in Part 2.25 of the Disclosure Schedule, to the
Company’s knowledge, no Related Party has any (i) material commercial,
industrial, banking, consulting, legal, accounting, charitable or familial
relationship with any vendor or material customer of the Company or any Company
Subsidiary that is not on arms-length terms, or (ii) direct or indirect
ownership interest in any person or entity with which the Company or any Company
Subsidiary has a material business relationship that is not on arms-length terms
(not including Publicly-traded entities in which such person owns less than two
percent (2%) of the outstanding capital stock).
 
       2.26   Ability to Pay Dividends. The Company has all permits, licenses,
franchises, authorizations, orders and approvals of, and has made all filings,
applications and registrations with, Governmental Entities and third parties
that are required in order to permit the Company to declare and pay dividends on
the Preferred Shares on the Dividend Payment Dates set forth in the Certificate
of Designation.
 
ARTICLE III
COVENANTS
 
       3.1   Affirmative Covenants. The Company hereby covenants and agrees with
Treasury that:
 
             (a)   Commercially Reasonable Efforts. Subject to the terms and
conditions of this Agreement, each of the parties will use its commercially
reasonable efforts in good faith to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper
 

Annex C (General Terms and
Conditions)                                               Page 14 
SBLF Participant No. 0374
 
 
 
 



 
or desirable, or advisable under applicable laws, so as to permit consummation
of the Purchase as promptly as practicable and otherwise to enable consummation
of the transactions contemplated hereby and shall use commercially reasonable
efforts to cooperate with the other party to that end.
 
             (b)   Certain Notifications until Closing. From the Signing Date
until the Closing, the Company shall promptly notify Treasury of (i) any fact,
event or circumstance of which it is aware and which would reasonably be
expected to cause any representation or warranty of the Company contained in
this Agreement to be untrue or inaccurate in any material respect or to cause
any covenant or agreement of the Company contained in this Agreement not to be
complied with or satisfied in any material respect and (ii) except as Previously
Disclosed, any fact, circumstance, event, change, occurrence, condition or
development of which the Company is aware and which, individually or in the
aggregate, has had or would reasonably be expected to have a Company Material
Adverse Effect; provided, however, that delivery of any notice pursuant to this
Section 3.1(b) shall not limit or affect any rights of or remedies available to
Treasury.
 
             (c)    Access, Information and Confidentiality.
 
                   (i)    From the Signing Date until the date on which all of
the Preferred Shares have been redeemed in whole, the Company will permit, and
shall cause each of the Company’s Subsidiaries to permit, Treasury, the
Oversight Officials and their respective agents, consultants, contractors and
advisors to (x) examine any books, papers, records, Tax returns (including all
schedules attached thereto), data and other information; (y) make copies
thereof; and (z) discuss the affairs, finances and accounts of the Company and
the Company Subsidiaries with the personnel of the Company and the Company
Subsidiaries, all upon reasonable notice; provided, that:
 
(A)  
any examinations and discussions pursuant to this Section 3.1(c)(i) shall be
conducted during normal business hours and in such manner as not to interfere
unreasonably with the conduct of the business of the Company;

 
(B)  
neither the Company nor any Company Subsidiary shall be required by this Section
3.1(c)(i) to disclose any information to the extent (x) prohibited by applicable
law or regulation, or (y) that such disclosure would reasonably be expected to
cause a violation of any agreement to which the Company or any Company
Subsidiary is a party or would cause a risk of a loss of privilege to the
Company or any Company Subsidiary (provided that the Company shall use
commercially reasonable efforts to make appropriate substitute disclosure
arrangements under circumstances where the restrictions in this clause (B)
apply);

 
(C)  
the obligations of the Company and the Company Subsidiaries to disclose
information pursuant to this Section 3.1(c)(i) to any Oversight Official or any
agent, consultant, contractor and

 

 
Annex C (General Terms and
Conditions)                                               Page 15 
SBLF Participant No. 0374
 
 
 
 



 
advisor thereof, such Oversight Official shall have agreed, with respect to
documents obtained under this Section 3.1(c)(i), to follow applicable law and
regulation (and the applicable customary policies and procedures) regarding the
dissemination of confidential materials, including redacting confidential
information from the public version of its reports and soliciting input from the
Company as to information that should be afforded confidentiality, as
appropriate; and
 
(D)  
for avoidance of doubt, such examinations and discussions may, at Treasury’s
option, be conducted on site at any office of the Company or any Company
Subsidiary.

 
                   (ii)    From the Signing Date until the date on which all of
the Preferred Shares have been redeemed in whole, the Company will deliver, or
will cause to be delivered, to Treasury:
 
(A)  
as soon as available after the end of each fiscal year of the Company, and in
any event within 90 days thereafter, a consolidated balance sheet of the Company
as of the end of such fiscal year, and consolidated statements of income,
retained earnings and cash flows of the Company for such year, in each case
prepared in accordance with GAAP applied on a consistent basis and setting forth
in each case in comparative form the figures for the previous fiscal year of the
Company and which shall be audited to the extent audited financial statements
are available;1

 
(B)  
as soon as available after the end of the first, second and third quarterly
periods in each fiscal year of the Company, a copy of any quarterly reports
provided to other stockholders of the Company or Company management by the
Company;

 
(C)  
as soon as available after the Company receives any assessment of the Company’s
internal controls, a copy of such assessment (other than assessments provided by
the Appropriate Federal Banking Agency or the Appropriate State Banking Agency
that the Company is prohibited by applicable law or regulation from disclosing
to Treasury);

 
(D)  
annually on a date specified by Treasury, a completed survey, in a form
specified by Treasury, providing, among other things, a description of how the
Company has utilized the funds the

 
_________________________
1 To the extent that the Company informed the Treasury on the Signing Date that
it does not prepare financial statements in accordance with GAAP in the ordinary
course, the Treasury may consider other annual financial reporting packages
acceptable to it in its sole discretion.
 

 
Annex C (General Terms and
Conditions)                                               Page 16 
SBLF Participant No. 0374
 
 
 
 



 
Company received hereunder in connection with the sale of the Preferred Shares
and the effects of such funds on the operations and status of the Company;
 
(E)  
as soon as such items become effective, any amendments to the Charter, bylaws or
other organizational documents of the Company; and

 
(F)  
at the same time as such items are sent to any stockholders of the Company,
copies of any information or documents sent by the Company to its stockholders.

 
                   (iii)   Treasury will use reasonable best efforts to hold,
and will use reasonable best efforts to cause its agents, consultants,
contractors and advisors and United States executive branch officials and
employees, to hold, in confidence all non-public records, books, contracts,
instruments, computer data and other data and information (collectively,
“Information”) concerning the Company furnished or made available to it by the
Company or its representatives pursuant to this Agreement (except to the extent
that such information can be shown to have been (A) previously known by such
party on a non-confidential basis, (B) in the public domain through no fault of
such party or (C) later lawfully acquired from other sources by the party to
which it was furnished (and without violation of any other confidentiality
obligation)); provided that nothing herein shall prevent Treasury from
disclosing any Information to the extent required by applicable laws or
regulations or by any subpoena or similar legal process. Treasury understands
that the Information may contain commercially sensitive confidential information
entitled to an exception from a Freedom of Information Act request.
 
                   (iv)   Treasury’s information rights pursuant to Section
3.1(c)(ii)(A), (B), (C), (E) and (F) and Treasury’s right to receive
certifications from the Company pursuant to Section 3.1(d)(i) may be assigned by
Treasury to a transferee or assignee of the Preferred Shares with a liquidation
preference of no less than an amount equal to 2% of the initial aggregate
liquidation preference of the Preferred Shares.
 
                   (v)   Nothing in this Section shall be construed to limit the
authority that any Oversight Official or any other applicable regulatory
authority has under law.
 
                   (vi)   The Company shall provide to Treasury all such
information as Treasury may request from time to time for the purpose of
carrying out the study required by Section 4112 of the SBJA.
 
             (d)   Quarterly Supplemental Reports and Annual Certifications.
 
                   (i)    Concurrently with the submission of Call Reports by
the Company or the IDI Subsidiary(ies) (as the case may be) for each quarter
ending after the Closing Date, the Company shall deliver to Treasury a
certificate in substantially the form attached hereto as Annex H setting forth a
complete and accurate statement of loans held by the Company in each of the
categories described therein, for the time periods specified therein, (A)
including a signed certification of the Chief Executive Officer, the Chief
Financial Officer and all directors or
 

Annex C (General Terms and
Conditions)                                               Page 17 
SBLF Participant No. 0374
 
 
 
 



 
trustees of the Company or the IDI Subsidiary(ies) who attested to the Call
Report for the quarter covered by such certificate, that such certificate (x)
has been prepared in conformance with the instructions issued by Treasury and
(y) is true and correct to the best of their knowledge and belief; (B) completed
for such quarter (each, a “Quarterly Supplemental Report”).
 
                   (ii)   Within ninety (90) days after the end of each fiscal
year of the Company during which the Initial Supplemental Report is submitted
pursuant to Section 1.3(j) or the first ten (10) Quarterly Supplemental Reports
are submitted pursuant to Section 3.1(d)(i), the Company shall deliver to
Treasury a certification from the Company’s independent auditors that the
Initial Supplemental Report and/or Quarterly Supplemental Reports during such
fiscal year are complete and accurate with respect to accounting matters,
including policies and procedures and controls over such.
 
                   (iii)   Until the date on which the Preferred Shares are
redeemed pursuant to Section 5 of the Certificate of Designation, within ninety
(90) days after the end of each fiscal year of the Company, the Company shall
deliver to Treasury a certificate in substantially the form attached hereto as
Annex I, signed on behalf of the Company by an Executive Officer.
 
                   (iv)   If any Initial Supplemental Report or Quarterly
Supplemental Report is inaccurate, Treasury shall be entitled to recover from
the Company, upon demand, the amount of any difference between (x) the amount of
the dividend payment(s) actually made to Treasury based on such inaccurate
report and (y) the correct amount of the dividend payment(s) that should have
been made, but for such inaccuracy. The Company shall provide Treasury with a
written description of any such inaccuracy within three (3) business days after
the Company’s discovery thereof.
 
                   (v)   Treasury shall have the right from time to time to
modify Annex H, by posting an amended and restated version of Annex H on
Treasury’s web site, to conform Annex H to (A) reflect changes in GAAP, (B)
reflect changes in the form or content of, or definitions used in, Call Reports,
or (C) to make clarifications and/or technical corrections as Treasury
determines to be reasonably necessary. Notwithstanding anything herein to the
contrary, upon posting by Treasury on its web site, Annex H shall be deemed to
be amended and restated as so posted, without the need for any further act on
the part of any person or entity. If any such modification includes a change to
the caption or number of any line item of Annex H, any reference herein to such
line item shall thereafter be a reference to such re-captioned or re­numbered
line item.
 
             (e)    Bank and Thrift Holding Company Status. If the Company is a
Bank Holding Company or a Savings and Loan Holding Company on the Signing Date,
then the Company shall maintain its status as a Bank Holding Company or Savings
and Loan Holding Company, as the case may be, for as long as Treasury owns any
Preferred Shares. The Company shall redeem all Preferred Shares held by Treasury
prior to terminating its status as a Bank Holding Company or Savings and Loan
Holding Company, as applicable.
 
             (f)   Predominantly Financial. For as long as Treasury owns any
Preferred Shares, the Company, to the extent it is not itself an insured
depository institution, agrees to
 

Annex C (General Terms and
Conditions)                                               Page 18 
SBLF Participant No. 0374
 
 
 
 



 
remain predominantly engaged in financial activities. A company is predominantly
engaged in financial activities if the annual gross revenues derived by the
company and all subsidiaries of the company (excluding revenues derived from
subsidiary depository institutions), on a consolidated basis, from engaging in
activities that are financial in nature or are incidental to a financial
activity under subsection (k) of Section 4 of the Bank Holding Company Act of
1956 (12 U.S.C. 1843(k)) represent at least 85 percent of the consolidated
annual gross revenues of the company.
 
             (g)   Capital Covenant. From the Signing Date until the date on
which all of the Preferred Shares have been redeemed in whole, the Company and
the Company Subsidiaries shall maintain such capital as may be necessary to meet
the minimum capital requirements of the Appropriate Federal Banking Agency, as
in effect from time to time.
 
             (h)   Reporting Requirements. Prior to the date on which all of the
Preferred Shares have been redeemed in whole, the Company covenants and agrees
that, at all times on or after the Closing Date, (i) to the extent it is subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act, it
shall comply with the terms and conditions set forth in Annex E or (ii) as soon
as practicable after the date that the Company becomes subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, it shall comply with
the terms and conditions set forth in Annex E.
 
                   (i)   Transfer of Proceeds to Depository Institutions. If the
Company is a Bank Holding Company or a Savings and Loan Holding Company, the
Company shall immediately transfer to the IDI Subsidiaries, as equity capital
contributions (in a manner that will cause such equity capital contributions to
qualify for inclusion in the Tier 1 capital of the IDI Subsidiaries), not less
than ninety percent (90%) of the proceeds it receives in connection with the
sale of Preferred Shares; provided, however, that:
 
(A) no IDI Subsidiary shall receive any amount pursuant to this Section 3.1(i)
in excess of (A) three percent (3%) of the insured depository institution’s
Total Risk-Weighted Assets as reported in its Call Report filed immediately
prior to the Application Date, if the insured depository institution has Total
Assets of more than $1,000,000,000 and less than $10,000,000,000 as of December
31, 2009or (B) five percent (5%) of the IDI Subsidiary’s Total Risk-Weighted
Assets as reported in its Call Report filed immediately prior to the Application
Date, if the IDI Subsidiary has Total Assets of $1,000,000,000 or less as of
December 31, 2009; and
 
(B) if Treasury held Previously Acquired Preferred Shares immediately prior to
the Closing Date, the amount required to be transferred pursuant this Section
3.1(i) shall be the difference obtained by subtracting the Repayment Amount from
the Purchase Price (unless the Purchase Price is less than the Repayment Amount,
in which case no amount shall be required to be transferred pursuant to this
Section 3.1(i)).
 
             (j)   Outreach to Minorities, Women and Veterans. The Company shall
comply with Section 4103(d)(8) of the SBJA.
 

Annex C (General Terms and
Conditions)                                               Page 19 
SBLF Participant No. 0374
 
 
 
 



 
             (k)   Certification Related to Sex Offender Registration and
Notification Act.  The Company shall obtain from any business to which it makes
a loan that is funded in whole or in part using funds from the Purchase Price a
written certification that no principal of such business has been convicted of a
sex offense against a minor (as such terms are defined in section 111 of the Sex
Offender Registration and Notification Act, 42 U.S.C. §16911). The Company shall
retain all such certifications in accordance with standard recordkeeping
practices established by the Appropriate Federal Banking Agency.
 
       3.2   Negative Covenants. The Company hereby covenants and agrees with
Treasury that:
 
             (a)   Certain Transactions.
 
                   (i)   The Company shall not merge or consolidate with, or
sell, transfer or lease all or substantially all of its property or assets to,
any other party unless the successor, transferee or lessee party (or its
ultimate parent entity), as the case may be (if not the Company), expressly
assumes the due and punctual performance and observance of each and every
covenant, agreement and condition of this Agreement to be performed and observed
by the Company.
 
                   (ii)   Without the prior written consent of Treasury, until
such time as Treasury shall cease to own any Preferred Shares, the Company shall
not permit any of its “significant subsidiaries” (as such term is defined in
Rule 12b-2 promulgated under the Exchange Act) to (A) engage in any merger,
consolidation, statutory share exchange or similar transaction following the
consummation of which such significant subsidiary is not wholly-owned by the
Company, (B) dissolve or sell all or substantially all of its assets or property
other than in connection with an internal reorganization or consolidation
involving wholly-owned subsidiaries of the Company or (C) issue or sell any
shares of its capital stock or any securities convertible or exercisable for any
such shares, other than issuances or sales in connection with an internal
reorganization or consolidation involving wholly-owned subsidiaries of the
Company.
 
             (b)   Restriction on Dividends and Repurchases. The Company
covenants and agrees that it shall not violate any of the restrictions on
dividends, distributions, redemptions, repurchases, acquisitions and related
actions set forth in the Certificate of Designation, which are incorporated by
reference herein as if set forth in full.
 
             (c)   Related Party Transactions. Until such time as Treasury
ceases to own any debt or equity securities of the Company, including the
Preferred Shares, the Company and the Company Subsidiaries shall not enter into
transactions with Affiliates or related persons (within the meaning of Item 404
under the SEC’s Regulation S-K) unless (A) such transactions are on terms no
less favorable to the Company and the Company Subsidiaries than could be
obtained from an unaffiliated third party, and (B) have been approved by the
audit committee of the Board of Directors or comparable body of independent
directors of the Company, or if there are no independent directors, the Board of
Directors, provided that the Board of Directors shall maintain written
documentation which supports its determination that the transaction meets the
requirements of clause (A) of this Section 3.2(c).
 

Annex C (General Terms and
Conditions)                                                  Page 20 
SBLF Participant No. 0374
 
 
 
 



 
ARTICLE IV
ADDITIONAL AGREEMENTS
 
       4.1   Purchase for Investment. Treasury acknowledges that the Preferred
Shares have not been registered under the Securities Act or under any state
securities laws. Treasury (a) is acquiring the Preferred Shares pursuant to an
exemption from registration under the Securities Act solely for investment with
no present intention to distribute them to any person in violation of the
Securities Act or any applicable U.S. state securities laws, (b) will not sell
or otherwise dispose of any of the Preferred Shares, except in compliance with
the registration requirements or exemption provisions of the Securities Act and
any applicable U.S. state securities laws, and (c) has such knowledge and
experience in financial and business matters and in investments of this type
that it is capable of evaluating the merits and risks of the Purchase and of
making an informed investment decision.
 
       4.2   Legends.  (a) Treasury agrees that all certificates or other
instruments
representing the Preferred Shares will bear a legend substantially to the
following effect:
 
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT SAVINGS ACCOUNTS,
DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY.
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS. EACH PURCHASER OF THE SECURITIES
REPRESENTED BY THIS INSTRUMENT IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE
EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER
(THE “144A EXEMPTION”). IF ANY TRANSFEREE OF THE SECURITIES REPRESENTED BY THIS
INSTRUMENT IS ADVISED BY THE TRANSFEROR THAT SUCH TRANSFEROR IS RELYING ON THE
144A EXEMPTION, SUCH TRANSFEREE BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT IT
IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT), (2) AGREES THAT IT WILL NOT OFFER, SELL OR OTHERWISE TRANSFER
THE SECURITIES REPRESENTED BY THIS INSTRUMENT EXCEPT (A) PURSUANT TO A
REGISTRATION STATEMENT WHICH IS THEN EFFECTIVE UNDER THE SECURITIES ACT, (B) FOR
SO LONG AS THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE
 

Annex C (General Terms and
Conditions)                                               Page 21 
SBLF Participant No. 0374
 
 
 
 



 
SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, (C) TO THE ISSUER OR (D) PURSUANT TO ANY OTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
(3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THE SECURITIES REPRESENTED
BY THIS INSTRUMENT ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND.
 
THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER
PROVISIONS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER OF THESE
SECURITIES AND TREASURY, A COPY OF WHICH IS ON FILE WITH THE ISSUER. THE
SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR OTHER TRANSFER
NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”
 
             (b)    In the event that any Preferred Shares (i) become registered
under the Securities Act or (ii) are eligible to be transferred without
restriction in accordance with Rule 144 or another exemption from registration
under the Securities Act (other than Rule 144A), the Company shall issue new
certificates or other instruments representing such Preferred Shares, which
shall not contain the applicable legends in Section 4.2(a) above; provided that
Treasury surrenders to the Company the previously issued certificates or other
instruments.
 
       4.3   Transfer of Preferred Shares. Subject to compliance with applicable
securities laws, Treasury shall be permitted to transfer, sell, assign or
otherwise dispose of (“Transfer”) all or a portion of the Preferred Shares at
any time, and the Company shall take all steps as may be reasonably requested by
Treasury to facilitate the Transfer of the Preferred Shares, including without
limitation, as set forth in Section 4.4, provided that Treasury shall not
Transfer any Preferred Shares if such transfer would require the Company to be
subject to the periodic reporting requirements of Section 13 or 15(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and the Company was not
already subject to such requirements. In furtherance of the foregoing, the
Company shall provide reasonable cooperation to facilitate any Transfers of the
Preferred Shares, including, as is reasonable under the circumstances, by
furnishing such information concerning the Company and its business as a
proposed transferee may reasonably request and making management of the Company
reasonably available to respond to questions of a proposed transferee in
accordance with customary practice, subject in all cases to the proposed
transferee agreeing to a customary confidentiality agreement.
 
       4.4   Rule 144; Rule 144A; 4(11/2) Transactions. (a) At all times after
the Signing Date, the Company covenants that (1) it will, upon the request of
Treasury or any subsequent holders of the Preferred Shares (“Holders”), use its
reasonable best efforts to (x), to the extent any Holder is relying on Rule 144
under the Securities Act to sell any of the Preferred Shares, make “current
public information” available, as provided in Section (c)(1) of Rule 144 (if the
Company is a “Reporting Issuer” within the meaning of Rule 144) or in Section
(c)(2) of Rule
 

Annex C (General Terms and
Conditions)                                               Page 22 
SBLF Participant No. 0374
 
 
 
 



 
144 (if the Company is a “Non-Reporting Issuer” within the meaning of Rule 144),
in either case for such time period as necessary to permit sales pursuant to
Rule 144, (y), to the extent any Holder is relying on the so-called “Section
4(11/2)” exemption to sell any of its Preferred Shares, prepare and provide to
such Holder such information, including the preparation of private offering
memoranda or circulars or financial information, as the Holder may reasonably
request to enable the sale of the Preferred Shares pursuant to such exemption,
or (z) to the extent any Holder is relying on Rule 144A under the Securities Act
to sell any of its Preferred Shares, prepare and provide to such Holder the
information required pursuant to Rule 144A(d)(4), and (2) it will take such
further action as any Holder may reasonably request from time to time to enable
such Holder to sell Preferred Shares without registration under the Securities
Act within the limitations of the exemptions provided by (i) the provisions of
the Securities Act or any interpretations thereof or related thereto by the SEC,
including transactions based on the so-called “Section 4(11/2)” and other
similar transactions, (ii) Rule 144 or 144A under the Securities Act, as such
rules may be amended from time to time, or (iii) any similar rule or regulation
hereafter adopted by the SEC; provided that the Company shall not be required to
take any action described in this Section 4.4(a) that would cause the Company to
become subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act if the Company was not subject to such requirements prior to taking
such action. Upon the request of any Holder, the Company will deliver to such
Holder a written statement as to whether it has complied with such requirements
and, if not, the specifics thereof.
 
             (b)   The Company agrees to indemnify Treasury, Treasury’s
officials, officers, employees, agents, representatives and Affiliates, and each
person, if any, that controls Treasury within the meaning of the Securities Act
(each, an “Indemnitee”), against any and all losses, claims, damages, actions,
liabilities, costs and expenses (including reasonable fees, expenses and
disbursements of attorneys and other professionals incurred in connection with
investigating, defending, settling, compromising or paying any such losses,
claims, damages, actions, liabilities, costs and expenses), joint or several,
arising out of or based upon any untrue statement or alleged untrue statement of
material fact contained in any document or report provided by the Company
pursuant to this Section 4.4 or any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
             (c)   If the indemnification provided for in Section 4.4(b) is
unavailable to an Indemnitee with respect to any losses, claims, damages,
actions, liabilities, costs or expenses referred to therein or is insufficient
to hold the Indemnitee harmless as contemplated therein, then the Company, in
lieu of indemnifying such Indemnitee, shall contribute to the amount paid or
payable by such Indemnitee as a result of such losses, claims, damages, actions,
liabilities, costs or expenses in such proportion as is appropriate to reflect
the relative fault of the Indemnitee, on the one hand, and the Company, on the
other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, actions, liabilities, costs or expenses as well as
any other relevant equitable considerations. The relative fault of the Company,
on the one hand, and of the Indemnitee, on the other hand, shall be determined
by reference to, among other factors, whether the untrue statement of a material
fact or omission to state a material fact relates to information supplied by the
Company or by the Indemnitee and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission;
the Company and Treasury agree that it would not be just and
 

Annex C (General Terms and
Conditions)                                               Page 23 
SBLF Participant No. 0374
 
 
 
 



 
equitable if contribution pursuant to this Section 4.4(c) were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in Section 4.4(b). No Indemnitee
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.
 
       4.5   Depositary Shares. Upon request by Treasury at any time following
the Closing Date, the Company shall promptly enter into a depositary
arrangement, pursuant to customary agreements reasonably satisfactory to
Treasury and with a depositary reasonably acceptable to Treasury, pursuant to
which the Preferred Shares may be deposited and depositary shares, each
representing a fraction of a Preferred Share, as specified by Treasury, may be
issued. From and after the execution of any such depositary arrangement, and the
deposit of any Preferred Shares, as applicable, pursuant thereto, the depositary
shares issued pursuant thereto shall be deemed “Preferred Shares” and, as
applicable, “Registrable Securities” for purposes of this Agreement.
 
       4.6   Expenses and Further Assurances. (a) Unless otherwise provided in
this Agreement, each of the parties hereto will bear and pay all costs and
expenses incurred by it or on its behalf in connection with the transactions
contemplated under this Agreement, including fees and expenses of its own
financial or other consultants, investment bankers, accountants and counsel.
 
             (b)    The Company shall, at the Company’s sole cost and expense,
(i) furnish to Treasury all instruments, documents and other agreements required
to be furnished by the Company pursuant to the terms of this Agreement,
including, without limitation, any documents required to be delivered pursuant
to Section 4.4 above, or which are reasonably requested by Treasury in
connection therewith; (ii) execute and deliver to Treasury such documents,
instruments, certificates, assignments and other writings, and do such other
acts necessary or desirable, to evidence, preserve and/or protect the Preferred
Shares purchased by Treasury, as Treasury may reasonably require; and (iii) do
and execute all and such further lawful and reasonable acts, conveyances and
assurances for the better and more effective carrying out of the intents and
purposes of this Agreement, as Treasury shall reasonably require from time to
time.
 
ARTICLE V
MISCELLANEOUS
 
       5.1   Termination. This Agreement shall terminate upon the earliest to
occur of:
 
             (a)    termination at any time prior to the Closing:
 
                   (i)    by either Treasury or the Company if the Closing shall
not have occurred on or before the 30th calendar day following the date on which
Treasury issued its preliminary approval of the Company’s application to
participate in SBLF (the “Closing  Deadline”); provided, however, that in the
event the Closing has not occurred by the Closing Deadline, the parties will
consult in good faith to determine whether to extend the term of this Agreement,
it being understood that the parties shall be required to consult only until the
fifth calendar day after the Closing Deadline and not be under any obligation to
extend the term of
 

Annex C (General Terms and
Conditions)                                               Page 24 
SBLF Participant No. 0374
 
 
 
 



 
this Agreement thereafter; provided, further, that the right to terminate this
Agreement under this Section 5.1(a)(i) shall not be available to any party whose
breach of any representation or warranty or failure to perform any obligation
under this Agreement shall have caused or resulted in the failure of the Closing
to occur on or prior to such date; or
 
                   (ii)   by either Treasury or the Company in the event that
any Governmental Entity shall have issued an order, decree or ruling or taken
any other action restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement, and such order, decree, ruling or
other action shall have become final and nonappealable; or
 
                   (iii)   by the mutual written consent of Treasury and the
Company; or
 
             (b)   the date on which all of the Preferred Shares have been
redeemed in whole; or
 
             (c)   the date on which Treasury has transferred all of the
Preferred Shares to third parties which are not Affiliates of Treasury.
 
In the event of termination of this Agreement as provided in this Section 5.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.
 
       5.2   Survival.
 
             (a)   This Agreement and all representations, warranties, covenants
and agreements made herein shall survive the Closing without limitation.
 
             (b)   The covenants set forth in Article III and Annex E and the
agreements set forth in Article IV shall, to the extent such covenants do not
explicitly terminate at such time as Treasury no longer owns any Preferred
Shares, survive the termination of this Agreement pursuant to Section 5.1(c)
without limitation until the date on which all of the Preferred Shares have been
redeemed in whole.
 
             (c)   The rights and remedies of Treasury with respect to the
representations, warranties, covenants and obligations of the Company herein
shall not be affected by any investigation conducted with respect to, or any
knowledge acquired (or capable of being acquired) at any time by Treasury or any
of its personnel or agents with respect to the accuracy or inaccuracy of, or
compliance with, any such representation, warranty, covenant or obligation.
 
       5.3   Amendment. No amendment of any provision of this Agreement will be
effective unless made in writing and signed by an officer or a duly authorized
representative of each party, except as set forth in Section 3.1(d)(v). No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise of any other right,
power or privilege. The rights and remedies herein provided shall be cumulative
of any rights or remedies provided by law.
 

Annex C (General Terms and
Conditions)                                               Page 25 
SBLF Participant No. 0374
 
 
 
 



 
       5.4   Waiver of Conditions. The conditions to each party’s obligation to
consummate the Purchase are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable law. No
waiver will be effective unless it is in a writing signed by a duly authorized
officer of the waiving party that makes express reference to the provision or
provisions subject to such waiver.
 
       5.5   Governing Law; Submission to Jurisdiction, etc. This Agreement and
any claim, controversy or dispute arising under or related to this Agreement,
the relationship of the parties, and/or the interpretation and enforcement of
the rights and duties of the parties shall be enforced, governed, and construed
in all respects (whether in contract or in tort) in accordance with the federal
law of the United States if and to the extent such law is applicable, and
otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State. Each of the
parties hereto agrees (a) to submit to the exclusive jurisdiction and venue of
the United States District Court for the District of Columbia and the United
States Court of Federal Claims for any and all civil actions, suits or
proceedings arising out of or relating to this Agreement or the Purchase
contemplated hereby and (b) that notice may be served upon (i) the Company at
the address and in the manner set forth for notices to the Company in Section
5.7 and (ii) Treasury at the address and in the manner set forth for notices to
the Company in Section 5.7, but otherwise in accordance with federal law. TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY CIVIL LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR THE PURCHASE CONTEMPLATED HEREBY.
 
       5.6   No Relationship to TARP . The parties acknowledge and agree that
(i) the SBLF program is separate and distinct from the Troubled Asset Relief
Program established by the Emergency Economic Stabilization Act of 2008; and
(ii) the Company shall not, by virtue of the investment contemplated hereby, be
considered a recipient under the Troubled Asset Relief Program.
 
       5.7   Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service. All notices to the Company shall be delivered as set forth on the cover
page of this Agreement, or pursuant to such other instruction as may be
designated in writing by the Company to Treasury. All notices to Treasury shall
be delivered as set forth below, or pursuant to such other instructions as may
be designated in writing by Treasury to the Company.
 
If to Treasury:
 
United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220
Attention: Small Business Lending Fund, Office of Domestic Finance
 
E-mail: SBLFComplSubmissions@treasury.gov
 

 
Annex C (General Terms and
Conditions)                                               Page 26 
SBLF Participant No. 0374
 
 
 
 



 
       5.8   Assignment. Neither this Agreement nor any right, remedy,
obligation nor liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
party, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be void, except (a) an assignment, in the
case of a merger, consolidation, statutory share exchange or similar transaction
that requires the approval of the Company’s stockholders (a “Business
Combination”) where such party is not the surviving entity, or a sale of
substantially all of its assets, to the entity which is the survivor of such
Business Combination or the purchaser in such sale, (b) an assignment of certain
rights as provided in Sections 3.1(c) or 3.1(h) or Annex E or (c) an assignment
by Treasury of this Agreement to an Affiliate of Treasury; provided that if
Treasury assigns this Agreement to an Affiliate, Treasury shall be relieved of
its obligations under this Agreement but (i) all rights, remedies and
obligations of Treasury hereunder shall continue and be enforceable by such
Affiliate, (ii) the Company’s obligations and liabilities hereunder shall
continue to be outstanding and (iii) all references to Treasury herein shall be
deemed to be references to such Affiliate.
 
       5.9   Severability. If any provision of this Agreement, or the
application thereof to any person or circumstance, is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.
 
       5.10   No Third Party Beneficiaries. Other than as expressly provided
herein, nothing contained in this Agreement, expressed or implied, is intended
to confer upon any person or entity other than the Company and Treasury (and any
Indemnitee) any benefit, right or remedies.
 
       5.11   Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled (without the necessity of posting a bond) to
specific performance of the terms hereof, this being in addition to any other
remedies to which they are entitled at law or equity.
 
       5.12   Interpretation. When a reference is made in this Agreement to
“Articles” or “Sections” such reference shall be to an Article or Section of the
Annex of this Agreement in which such reference is contained, unless otherwise
indicated. When a reference is made in this Agreement to an “Annex”, such
reference shall be to an Annex to this Agreement, unless otherwise indicated.
The terms defined in the singular have a comparable meaning when used in the
plural, and vice versa. References to “herein”, “hereof”, “hereunder” and the
like refer to this Agreement as a whole and not to any particular section or
provision, unless the context requires otherwise. The table of contents and
headings contained in this Agreement are for reference purposes only and are not
part of this Agreement. Whenever the words “include”, “includes” or
 

Annex C (General Terms and
Conditions)                                               Page 27 
SBLF Participant No. 0374
 
 
 
 



 
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”. No rule of construction against the draftsperson
shall be applied in connection with the interpretation or enforcement of this
Agreement, as this Agreement is entered into between sophisticated parties
advised by counsel. All references to “$” or “dollars” mean the lawful currency
of the United States of America. Except as expressly stated in this Agreement,
all references to any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and to any section of any statute, rule or regulation include
any successor to the section. References to a “business day” shall mean any day
except Saturday, Sunday and any day on which banking institutions in the State
of New York or the District of Columbia generally are authorized or required by
law or other governmental actions to close.
 
 
 
 
 
 
 
 
 
 
 

 
Annex C (General Terms and
Conditions)                                               Page 28 
SBLF Participant No. 0374
 
 
 
 



 
ANNEX D
DISCLOSURE SCHEDULE

--------------------------------------------------------------------------------

 
 


Part 2.2   Capitalization
 
 
Capital stock reserved for issuance in connection with securities or obligations
giving the holder thereof the right to acquire such capital:
At Capitalization Date (March 31, 2011), the following common shares were
reserved:(1)
 
Reserved for outstanding options
Reserved and available for stock awards
Reserved and available for option awards
Reserved and available for option or stock awards
Reserved for CPP warrant issued to United States Department of Treasury
88,500
3,036
11,500
66,000
 
114,326
Shares issued since the Capitalization Date upon exercise of options or pursuant
to equity-based awards, warrants, or convertible securities:
 
None
 
(1)  The Company is in the process of preparing to initiate a public offering of
its common stock after the July 19, 2011 Closing Date.  The Board has authorized
the sale of up to approximately 1,386,212 shares based on a $20.74.  The Company
has filed an S-1 Registration Statement on file with the Securities Exchange
Commission and anticipates conducting and closing the offering in September
2011.
All other shares issued since the
Capitalization Date
 
None



Holders of 5% or more of any
class of capital stock
 
Primary Address
 
Southern Missouri Bancorp, Inc.
Employee Stock Ownership Plan Trust
 
 
 
531 Vine Street
Poplar Bluff, Missouri 63901
 
Donald R. Crandell
 
1815 Zehm Street
Poplar Bluff, Missouri 63901
 
Raffles Associates, L.P.
 
2 Penn Plaza, Suite 1920A
New York, New York 10121
 
Greg A. Steffens
 
 
 
c/o Southern Missouri Bancorp, Inc.
511 Vine Street
Poplar Bluff, Missouri 63901

 



Annex D (Disclosure
Schedule)                                                      Page 6
SBLF Participant No. 0374
 
 
 
 

 
 
 

     
If the Company is a Bank Holding Company or Savings and Loan Holding Company,
complete the following (leave blank otherwise):
     
Name of IDI Subsidiary
 
Percentage of IDI Subsidiary’s capital stock
owned by the Company
Southern Bank
 
100%

 



Annex D (Disclosure
Schedule)                                                      Page 2
SBLF Participant No. 0374
 
 
 
 

Part 2.7   Material Adverse Effect
 
List any exceptions to the representation and warranty in Section 2.7 of the
General Terms and Conditions. If none, please so indicate by checking the box: ý
 
 
 
 
 
 
 
 
 
 
 
 

 

Annex D (Disclosure
Schedule)                                                      Page 6
SBLF Participant No. 0374
 
 
 
 



 
Part 2.13   Compliance With Laws
 
List any exceptions to the representation and warranty in the second sentence of
Section 2.13 of the General Terms and Conditions. If none, please so indicate by
checking the box: ý




























List any exceptions to the representation and warranty in the last sentence of
Section 2.13 of the General Terms and Conditions. If none, please so indicate by
checking the box: ý
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Annex D (Disclosure
Schedule)                                                        Page 4 
SBLF Participant No. 0374
 
 
 
 



 
Part 2.19   Regulatory Agreements
 
List any exceptions to the representation and warranty in Section 2.19 of the
General Terms and Conditions. If none, please so indicate by checking the box: ý
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

Annex D (Disclosure
Schedule)                                                        Page 5 
SBLF Participant No. 0374
 
 
 
 



 
Part 2.25   Related Party Transactions
 
 
List any exceptions to the representation and warranty in Section 2.25 of the
General Terms and Conditions. If none, please so indicate by checking the box: ý
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Annex D (Disclosure
Schedule)                                                         Page 6
SBLF Participant No. 0374
 
 
 
 



 
ANNEX E
REGISTRATION RIGHTS

--------------------------------------------------------------------------------

 
 
1. Definitions. Terms not defined in this Annex shall have the meaning ascribed
to such terms in the Agreement. As used in this Annex E, the following terms
shall have the following respective meanings:
 
(a) “Holder” means Treasury and any other holder of Registrable Securities to
whom the registration rights conferred by this Agreement have been transferred
in compliance with Section 9 of this Annex E.
 
(b) “Holders’ Counsel” means one counsel for the selling Holders chosen by
Holders holding a majority interest in the Registrable Securities being
registered.
 
(c) “Pending Underwritten Offering” means, with respect to any Holder forfeiting
its rights pursuant to Section 11 of this Annex E, any underwritten offering of
Registrable Securities in which such Holder has advised the Company of its
intent to register its Registrable Securities either pursuant to Section 2(b) or
2(d) of this Annex E prior to the date of such Holder’s forfeiture.
 
(d) “Register”, “registered”, and “registration” shall refer to a registration
effected by preparing and (A) filing a registration statement or amendment
thereto in compliance with the Securities Act and applicable rules and
regulations thereunder, and the declaration or ordering of effectiveness of such
registration statement or amendment thereto or (B) filing a prospectus and/or
prospectus supplement in respect of an appropriate effective registration
statement on Form S-3.
 
(e) “Registrable Securities” means (A) all Preferred Shares and (B) any equity
securities issued or issuable directly or indirectly with respect to the
securities referred to in the foregoing clause (A) by way of conversion,
exercise or exchange thereof, or share dividend or share split or in connection
with a combination of shares, recapitalization, reclassification, merger,
amalgamation, arrangement, consolidation or other reorganization, provided that,
once issued, such securities will not be Registrable Securities when (1) they
are sold pursuant to an effective registration statement under the Securities
Act, (2) they shall have ceased to be outstanding or (3) they have been sold in
any transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of the securities. No Registrable Securities may be
registered under more than one registration statement at any one time.
 
(f) “Registration Expenses” mean all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Annex E, including all registration, filing and
listing fees, printing expenses, fees and disbursements of counsel for the
Company, blue sky fees and expenses, expenses incurred in connection with any
“road show”, the reasonable fees and disbursements of Holders’ Counsel, and
expenses of the Company’s independent accountants in connection with any regular
or
 

Annex E (Registration
Rights)                                                        Page 1 
SBLF Participant No. 0374
 
 
 
 



 
special reviews or audits incident to or required by any such registration, but
shall not include Selling Expenses.
 
(g) “Rule 144”, “Rule 144A”, “Rule 159A”, “Rule 405” and “Rule 415” mean, in
each case, such rule promulgated under the Securities Act (or any successor
provision), as the same shall be amended from time to time.
 
(h) “Selling Expenses” mean all discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder (other than the fees and disbursements
of Holders’ Counsel included in Registration Expenses).
 
(i) “Special Registration” means the registration of (A) equity securities
and/or options or other rights in respect thereof solely registered on Form S-4
or Form S-8 (or successor form) or (B) shares of equity securities and/or
options or other rights in respect thereof to be offered to directors, members
of management, employees, consultants, customers, lenders or vendors of the
Company or Company Subsidiaries or in connection with dividend reinvestment
plans.
 
2.   Registration.
 
(a) The Company covenants and agrees that as promptly as practicable after the
date that the Company becomes subject to the reporting requirements of Section
13 or 15(d) of the Exchange Act (and in any event no later than 30 days
thereafter), the Company shall prepare and file with the SEC a Shelf
Registration Statement covering all Registrable Securities (or otherwise
designate an existing shelf registration on an appropriate form under Rule 415
under the Securities Act (a “Shelf Registration Statement”) filed with the SEC
to cover the Registrable Securities), and, to the extent the Shelf Registration
Statement has not theretofore been declared effective or is not automatically
effective upon such filing, the Company shall use reasonable best efforts to
cause such Shelf Registration Statement to be declared or become effective and
to keep such Shelf Registration Statement continuously effective and in
compliance with the Securities Act and usable for resale of such Registrable
Securities for a period from the date of its initial effectiveness until such
time as there are no Registrable Securities remaining (including by refiling
such Shelf Registration Statement (or a new Shelf Registration Statement) if the
initial Shelf Registration Statement expires). Notwithstanding the foregoing, if
the Company is not eligible to file a registration statement on Form S-3, then
the Company shall not be obligated to file a Shelf Registration Statement unless
and until requested to do so in writing by Treasury.
 
(b) Any registration pursuant to Section 2(a) of this Annex E shall be effected
by means of a Shelf Registration Statement on an appropriate form under Rule 415
under the Securities Act (a “Shelf Registration Statement”). If any Holder
intends to distribute any Registrable Securities by means of an underwritten
offering it shall promptly so advise the Company and the Company shall take all
reasonable steps to facilitate such distribution, including the actions required
pursuant to Section 2(d) of this Annex E; provided that the Company shall not be
required to facilitate an underwritten offering of Registrable Securities unless
(i) the expected gross proceeds from such offering exceed $200,000 or (ii) such
underwritten offering includes all of the outstanding Registrable Securities
held by such Holder.
 

Annex E (Registration
Rights)                                                        Page 2 
SBLF Participant No. 0374
 
 
 
 



 
The lead underwriters in any such distribution shall be selected by the Holders
of a majority of the Registrable Securities to be distributed.
 
(c) The Company shall not be required to effect a registration (including a
resale of Registrable Securities from an effective Shelf Registration Statement)
or an underwritten offering pursuant to Section 2 of this Annex E: (A) with
respect to securities that are not Registrable Securities; or (B) if the Company
has notified all Holders that in the good faith judgment of the Board of
Directors, it would be materially detrimental to the Company or its security
holders for such registration or underwritten offering to be effected at such
time, in which event the Company shall have the right to defer such registration
for a period of not more than 45 days after receipt of the request of any
Holder; provided that such right to delay a registration or underwritten
offering shall be exercised by the Company (1) only if the Company has generally
exercised (or is concurrently exercising) similar black-out rights against
holders of similar securities that have registration rights and (2) not more
than three times in any 12-month period and not more than 90 days in the
aggregate in any 12-month period.
 
(d) If during any period when an effective Shelf Registration Statement is not
available, the Company proposes to register any of its equity securities, other
than a registration pursuant to Section 2(a) of this Annex E or a Special
Registration, and the registration form to be filed may be used for the
registration or qualification for distribution of Registrable Securities, the
Company will give prompt written notice to all Holders of its intention to
effect such a registration (but in no event less than ten days prior to the
anticipated filing date) and will include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within ten business days after the date of the Company’s
notice (a “Piggyback Registration”). Any such person that has made such a
written request may withdraw its Registrable Securities from such Piggyback
Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth business day prior to the planned
effective date of such Piggyback Registration. The Company may terminate or
withdraw any registration under this Section 2(d) of this Annex E prior to the
effectiveness of such registration, whether or not any Holders have elected to
include Registrable Securities in such registration.
 
(e) If the registration referred to in Section 2(d) of this Annex E is proposed
to be underwritten, the Company will so advise all Holders as a part of the
written notice given pursuant to Section 2(d) of this Annex E. In such event,
the right of all Holders to registration pursuant to Section 2 of this Annex E
will be conditioned upon such persons’ participation in such underwriting and
the inclusion of such person’s Registrable Securities in the underwriting if
such securities are of the same class of securities as the securities to be
offered in the underwritten offering, and each such person will (together with
the Company and the other persons distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting by the Company;
provided that Treasury (as opposed to other Holders) shall not be required to
indemnify any person in connection with any registration. If any participating
person disapproves of the terms of the underwriting, such person may elect to
withdraw therefrom by written notice to the Company, the managing underwriters
and Treasury (if Treasury is participating in the underwriting).
 

Annex E (Registration
Rights)                                                        Page 3 
SBLF Participant No. 0374
 
 
 
 



 
(f) If either (x) the Company grants “piggyback” registration rights to one or
more third parties to include their securities in an underwritten offering under
the Shelf Registration Statement pursuant to Section 2(b) of this Annex E or (y)
a Piggyback Registration under Section 2(d) of this Annex E relates to an
underwritten offering on behalf of the Company, and in either case the managing
underwriters advise the Company that in their reasonable opinion the number of
securities requested to be included in such offering exceeds the number which
can be sold without adversely affecting the marketability of such offering
(including an adverse effect on the per share offering price), the Company will
include in such offering only such number of securities that in the reasonable
opinion of such managing underwriters can be sold without adversely affecting
the marketability of the offering (including an adverse effect on the per share
offering price), which securities will be so included in the following order of
priority: (A) first, in the case of a Piggyback Registration under Section 2(d)
of this Annex E, the securities the Company proposes to sell, (B) then the
Registrable Securities of all Holders who have requested inclusion of
Registrable Securities pursuant to Section 2(b) or Section 2(d) of this Annex E,
as applicable, pro rata on the basis of the aggregate number of such securities
or shares owned by each such Holder and (C) lastly, any other securities of the
Company that have been requested to be so included, subject to the terms of this
Agreement; provided, however, that if the Company has, prior to the Signing
Date, entered into an agreement with respect to its securities that is
inconsistent with the order of priority contemplated hereby then it shall apply
the order of priority in such conflicting agreement to the extent that it would
otherwise result in a breach under such agreement.
 
3.          Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company. All Selling Expenses incurred in connection with any
registrations hereunder shall be borne by the holders of the securities so
registered pro rata on the basis of the aggregate offering or sale price of the
securities so registered.
 
4.          Obligations of the Company. Whenever required to effect the
registration of any Registrable Securities or facilitate the distribution of
Registrable Securities pursuant to an effective Shelf Registration Statement,
the Company shall, as expeditiously as reasonably practicable:
 
(a) Prepare and file with the SEC a prospectus supplement or post-effective
amendment with respect to a proposed offering of Registrable Securities pursuant
to an effective registration statement, subject to Section 4 of this Annex E,
keep such registration statement effective and keep such prospectus supplement
current until the securities described therein are no longer Registrable
Securities.
 
(b) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.
 
(c) Furnish to the Holders and any underwriters such number of copies of the
applicable registration statement and each such amendment and supplement thereto
(including in
 

Annex E (Registration
Rights)                                                        Page 4 
SBLF Participant No. 0374
 
 
 
 



 
each case all exhibits) and of a prospectus, including a preliminary prospectus,
in conformity with the requirements of the Securities Act, and such other
documents as they may reasonably request in order to facilitate the disposition
of Registrable Securities owned or to be distributed by them.
 
(d) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holders or
any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.
 
(e) Notify each Holder of Registrable Securities at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the applicable prospectus, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing.
 
(f) Give written notice to the Holders:
 
(i) when any registration statement or any amendment thereto has been filed with
the SEC (except for any amendment effected by the filing of a document with the
SEC pursuant to the Exchange Act) and when such registration statement or any
post-effective amendment thereto has become effective;
 
(ii) of any request by the SEC for amendments or supplements to any registration
statement or the prospectus included therein or for additional information;
 
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of any registration statement or the initiation of any proceedings for that
purpose;
 
(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the applicable Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;
 
(v) of the happening of any event that requires the Company to make changes in
any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and
 
(vi) if at any time the representations and warranties of the Company contained
in any underwriting agreement contemplated by Section 4(j) of this Annex E cease
to be true and correct.
 

Annex E (Registration
Rights)                                                        Page 5 
SBLF Participant No. 0374
 
 
 
 



 
(g) Use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 4(f)(iii) of this Annex E at the earliest
practicable time.
 
(h) Upon the occurrence of any event contemplated by Section 4(e) or 4(f)(v) of
this Annex E, promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders and any underwriters,
the prospectus will not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. If the Company
notifies the Holders in accordance with Section 4(f)(v) to suspend the use of
the prospectus until the requisite changes to the prospectus have been made,
then the Holders and any underwriters shall suspend use of such prospectus and
use their reasonable best efforts to return to the Company all copies of such
prospectus (at the Company’s expense) other than permanent file copies then in
such Holders’ or underwriters’ possession. The total number of days that any
such suspension may be in effect in any 12-month period shall not exceed 90
days.
 
(i) Use reasonable best efforts to procure the cooperation of the Company’s
transfer agent in settling any offering or sale of Registrable Securities,
including with respect to the transfer of physical stock certificates into
book-entry form in accordance with any procedures reasonably requested by the
Holders or any managing underwriter(s).
 
(j) If an underwritten offering is requested pursuant to Section 2(b) of this
Annex E, enter into an underwriting agreement in customary form, scope and
substance and take all such other actions reasonably requested by the Holders of
a majority of the Registrable Securities being sold in connection therewith or
by the managing underwriter(s), if any, to expedite or facilitate the
underwritten disposition of such Registrable Securities, and in connection
therewith in any underwritten offering (including making members of management
and executives of the Company available to participate in “road shows”, similar
sales events and other marketing activities), (A) make such representations and
warranties to the Holders that are selling stockholders and the managing
underwriter(s), if any, with respect to the business of the Company and its
subsidiaries, and the Shelf Registration Statement, prospectus and documents, if
any, incorporated or deemed to be incorporated by reference therein, in each
case, in customary form, substance and scope, and, if true, confirm the same if
and when requested, (B) use its reasonable best efforts to furnish the
underwriters with opinions of counsel to the Company, addressed to the managing
underwriter(s), if any, covering the matters customarily covered in such
opinions requested in underwritten offerings, (C) use its reasonable best
efforts to obtain “cold comfort” letters from the independent certified public
accountants of the Company (and, if necessary, any other independent certified
public accountants of any business acquired by the Company for which financial
statements and financial data are included in the Shelf Registration Statement)
who have certified the financial statements included in such Shelf Registration
Statement, addressed to each of the managing underwriter(s), if any, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters, (D) if an underwriting agreement is entered
into, the same shall contain indemnification provisions and procedures customary
in underwritten offerings (provided that Treasury shall not be obligated to
provide any indemnity), and (E) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in
 

Annex E (Registration
Rights)                                                        Page 6 
SBLF Participant No. 0374
 
 
 
 



 
connection therewith, their counsel and the managing underwriter(s), if any, to
evidence the continued validity of the representations and warranties made
pursuant to clause (A) above and to evidence compliance with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company.
 
(k) Make available for inspection by a representative of Holders that are
selling stockholders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, during reasonable business hours, financial and other
records, pertinent corporate documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information
in each case reasonably requested (and of the type customarily provided in
connection with due diligence conducted in connection with a registered public
offering of securities) by any such representative, managing underwriter(s),
attorney or accountant in connection with such Shelf Registration Statement.
 
(l) Use reasonable best efforts to cause all such Registrable Securities to be
listed on each national securities exchange on which similar securities issued
by the Company are then listed or, if no similar securities issued by the
Company are then listed on any national securities exchange, use its reasonable
best efforts to cause all such Registrable Securities to be listed on such
securities exchange as Treasury may designate.
 
(m) If requested by Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith, or the managing underwriter(s),
if any, promptly include in a prospectus supplement or amendment such
information as the Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith or managing underwriter(s), if
any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.
 
(n) Timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.
 
 
 
 
 
 

Annex E (Registration
Rights)                                                        Page 7 
SBLF Participant No. 0374
 
 
 
 



 
5. Suspension of Sales. Upon receipt of written notice from the Company that a
registration statement, prospectus or prospectus supplement contains or may
contain an untrue statement of a material fact or omits or may omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or that circumstances exist that make inadvisable use of
such registration statement, prospectus or prospectus supplement, each Holder of
Registrable Securities shall forthwith discontinue disposition of Registrable
Securities until such Holder has received copies of a supplemented or amended
prospectus or prospectus supplement, or until such Holder is advised in writing
by the Company that the use of the prospectus and, if applicable, prospectus
supplement may be resumed, and, if so directed by the Company, such Holder shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in such Holder’s possession, of the prospectus and,
if applicable, prospectus supplement covering such Registrable Securities
current at the time of receipt of such notice. The total number of days that any
such suspension may be in effect in any 12-month period shall not exceed 90
days.
 
6. Termination of Registration Rights. A Holder’s registration rights as to any
securities held by such Holder (and its Affiliates, partners, members and former
members) shall not be available unless such securities are Registrable
Securities.
 
7.  Furnishing Information.
 
(a) No Holder shall use any free writing prospectus (as defined in Rule 405) in
connection with the sale of Registrable Securities without the prior written
consent of the Company.
 
(b) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 4 of this Annex E that the selling Holders and
the underwriters, if any, shall furnish to the Company such information
regarding themselves, the Registrable Securities held by them and the intended
method of disposition of such securities as shall be required to effect the
registered offering of their Registrable Securities.
 
8.  Indemnification.
 
(a) The Company agrees to indemnify each Holder and, if a Holder is a person
other than an individual, such Holder’s officers, directors, employees, agents,
representatives and Affiliates, and in the case of Treasury, Treasury’s
officials, and each person, if any, that controls a Holder within the meaning of
the Securities Act (each, an “Indemnitee”), against any and all losses, claims,
damages, actions, liabilities, costs and expenses (including reasonable fees,
expenses and disbursements of attorneys and other professionals incurred in
connection with investigating, defending, settling, compromising or paying any
such losses, claims, damages, actions, liabilities, costs and expenses), joint
or several, arising out of or based upon any untrue statement or alleged untrue
statement of material fact contained in any registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto or any documents incorporated therein by
reference or contained in any free writing prospectus (as such term is defined
in Rule 405) prepared by the Company or authorized by it in writing for use by
such Holder (or any amendment or supplement thereto); or any omission to state
therein a material fact required to be stated therein or necessary to make the
 

Annex E (Registration
Rights)                                                        Page 8 
SBLF Participant No. 0374
 
 
 
 



 
statements therein, in light of the circumstances under which they were made,
not misleading; provided, that the Company shall not be liable to such
Indemnitee in any such case to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon (A) an untrue statement or omission made in such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto or contained in
any free writing prospectus (as such term is defined in Rule 405) prepared by
the Company or authorized by it in writing for use by such Holder (or any
amendment or supplement thereto), in reliance upon and in conformity with
information regarding such Indemnitee or its plan of distribution or ownership
interests which was furnished in writing to the Company by such Indemnitee for
use in connection with such registration statement, including any such
preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto, or (B) offers or sales effected by or on
behalf of such Indemnitee “by means of” (as defined in Rule 159A) a “free
writing prospectus” (as defined in Rule 405) that was not authorized in writing
by the Company.
 
(b) If the indemnification provided for in Section 8(a) of this Annex E is
unavailable to an Indemnitee with respect to any losses, claims, damages,
actions, liabilities, costs or expenses referred to therein or is insufficient
to hold the Indemnitee harmless as contemplated therein, then the Company, in
lieu of indemnifying such Indemnitee, shall contribute to the amount paid or
payable by such Indemnitee as a result of such losses, claims, damages, actions,
liabilities, costs or expenses in such proportion as is appropriate to reflect
the relative fault of the Indemnitee, on the one hand, and the Company, on the
other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, actions, liabilities, costs or expenses as well as
any other relevant equitable considerations. The relative fault of the Company,
on the one hand, and of the Indemnitee, on the other hand, shall be determined
by reference to, among other factors, whether the untrue statement of a material
fact or omission to state a material fact relates to information supplied by the
Company or by the Indemnitee and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission;
the Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 8(b) of this Annex E were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in Section 8(a) of this
Annex E. No Indemnitee guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from the Company if the Company was not guilty of such fraudulent
misrepresentation.
 
9.          Assignment of Registration Rights. The rights of Treasury to
registration of Registrable Securities pursuant to Section 2 of this Annex E may
be assigned by Treasury to a transferee or assignee of Registrable Securities;
provided, however, the transferor shall, within ten days after such transfer,
furnish to the Company written notice of the name and address of such transferee
or assignee and the number and type of Registrable Securities that are being
assigned.
 
10.          Clear Market. With respect to any underwritten offering of
Registrable Securities by Holders pursuant to this Annex E, the Company agrees
not to effect (other than pursuant to such registration or pursuant to a Special
Registration) any public sale or distribution, or to file any Shelf Registration
Statement (other than such registration or a Special Registration) covering
 

Annex E (Registration
Rights)                                                        Page 9 
SBLF Participant No. 0374
 
 
 
 



 
any preferred stock of the Company or any securities convertible into or
exchangeable or exercisable for preferred stock of the Company, during the
period not to exceed ten days prior and 60 days following the effective date of
such offering or such longer period up to 90 days as may be requested by the
managing underwriter for such underwritten offering. The Company also agrees to
cause such of its directors and senior executive officers to execute and deliver
customary lock-up agreements in such form and for such time period up to 90 days
as may be requested by the managing underwriter.
 
11.         Forfeiture of Rights. At any time, any holder of Registrable
Securities (including any Holder) may elect to forfeit its rights set forth in
this Annex E from that date forward; provided, that a Holder forfeiting such
rights shall nonetheless be entitled to participate under Section 2(d) – (f) of
this Annex E in any Pending Underwritten Offering to the same extent that such
Holder would have been entitled to if the Holder had not withdrawn; and
provided, further, that no such forfeiture shall terminate a Holder’s rights or
obligations under Section 7 of this Annex E with respect to any prior
registration or Pending Underwritten Offering.
 
12.         Specific Performance. The parties hereto acknowledge that there
would be no adequate remedy at law if the Company fails to perform any of its
obligations under this Annex E and that Holders from time to time may be
irreparably harmed by any such failure, and accordingly agree that such Holders,
in addition to any other remedy to which they may be entitled at law or in
equity, to the fullest extent permitted and enforceable under applicable law
shall be entitled to compel specific performance of the obligations of the
Company under this Annex E in accordance with the terms and conditions of this
Annex E.
 
13.         No Inconsistent Agreements. The Company shall not, on or after the
Signing Date, enter into any agreement with respect to its securities that may
impair the rights granted to Holders under this Annex E or that otherwise
conflicts with the provisions hereof in any manner that may impair the rights
granted to Holders under this Annex E. In the event the Company has, prior to
the Signing Date, entered into any agreement with respect to its securities that
is inconsistent with the rights granted to Holders under this Annex E (including
agreements that are inconsistent with the order of priority contemplated by
Section 2(f) of Annex E) or that may otherwise conflict with the provisions
hereof, the Company shall use its reasonable best efforts to amend such
agreements to ensure they are consistent with the provisions of this Annex E.
 
14.         Certain Offerings by Treasury. An “underwritten” offering or other
disposition shall include any distribution of such securities on behalf of
Treasury by one or more broker-dealers, an “underwriting agreement” shall
include any purchase agreement entered into by such broker-dealers, and any
“registration statement” or “prospectus” shall include any offering document
approved by the Company and used in connection with such distribution.
 

Annex E (Registration
Rights)                                                        Page 10 
SBLF Participant No. 0374
 
 
 
 



 
ANNEX F
 

--------------------------------------------------------------------------------

 


 
[SEE ATTACHED]
 
 
 
 
 
 
 
 
 
 
 
 
 

SBLF Participant No. 0374
 
 
 
 



CERTIFICATE OF DESIGNATION


OF


SENIOR NON-CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES A


OF


SOUTHERN MISSOURI BANCORP, INC.




Southern Missouri Bancorp, Inc., a corporation organized and existing under the
laws of the State of Missouri (the “Issuer”), in accordance with the provisions
of Section 351.180.1(7) of the Missouri Revised Statutes thereof, does hereby
certify:
 
The board of directors of the Issuer (the “Board of Directors”) or an applicable
committee of the Board of Directors, in accordance with the Articles of
Incorporation and Bylaws of the Issuer and applicable law, adopted the following
resolution on July 8, 2011 creating a series of 20,000 shares of Preferred Stock
of the Issuer designated as “Senior Non-Cumulative Perpetual Preferred Stock,
Series A”.
 
RESOLVED, that pursuant to the provisions of the Articles of Incorporation and
Bylaws of the Issuer and applicable law, a series of Preferred Stock, par value
$0.01 per share, of the Issuer be and hereby is created, and that the
designation and number of shares of such series, and the voting and other
powers, preferences and relative, participating, optional or other rights, and
the qualifications, limitations and restrictions thereof, of the shares of such
series, are as follows:
 
Part 1.  Designation and Number of Shares. There is hereby created out of the
authorized and unissued shares of preferred stock of the Issuer a series of
preferred stock designated as the “Senior Non-Cumulative Perpetual Preferred
Stock, Series A” (the “Designated Preferred Stock”).  The authorized number of
shares of Designated Preferred Stock shall be 20,000.
 
Part 2.  Standard Provisions. The Standard Provisions contained in Schedule A
attached hereto are incorporated herein by reference in their entirety and shall
be deemed to be a part of this Certificate of Designation to the same extent as
if such provisions had been set forth in full herein.
 
Part. 3.  Definitions. The following terms are used in this Certificate of
Designation (including the Standard Provisions in Schedule A hereto) as defined
below:
 
(a) “Common Stock” means the common stock, par value $0.01 per share, of the
Issuer.
 
(b) “Definitive Agreement” means that certain Securities Purchase Agreement by
and between Issuer and Treasury, dated as of the Signing Date.
 
(c) “Junior Stock” means the Common Stock and any other class or series of stock
of the Issuer the terms of which expressly provide that it ranks junior to
Designated Preferred Stock as to dividend rights and/or as to rights on
liquidation, dissolution or winding up of the Issuer.
 
(d) “Liquidation Amount” means $1,000 per share of Designated Preferred Stock.
 


SBLF Participant No. 0374
 
 
 
 

(e) “Minimum Amount” means (i) the amount equal to twenty-five percent (25%) of
the aggregate Liquidation Amount of Designated Preferred Stock issued on the
Original Issue Date or (ii) all of the outstanding Designated Preferred Stock,
if the aggregate liquidation preference of the outstanding Designated Preferred
Stock is less than the amount set forth in the preceding clause (i).
 
(f) “Parity Stock” means any class or series of stock of the Issuer (other than
Designated Preferred Stock) the terms of which do not expressly provide that
such class or series will rank senior or junior to Designated Preferred Stock as
to dividend and redemption rights and/or as to rights on liquidation,
dissolution or winding up of the Issuer (in each case without regard to whether
dividends accrue cumulatively or non-cumulatively).
 
(g) “Signing Date” means July 21, 2011.
 
(h) “Treasury” means the United States Department of Treasury and any successor
in interest thereto.
 
Part. 4.  Certain Voting Matters. Holders of shares of Designated Preferred
Stock will be entitled to one vote for each such share on any matter on which
holders of Designated Preferred Stock are entitled to vote, including any action
by written consent.
 
[Remainder of Page Intentionally Left Blank]


 
 
 
 
 
 
 
 
 
 
 



SBLF Participant No. 0374


 
 
 
 

IN WITNESS WHEREOF, SOUTHERN MISSOURI BANCORP, INC. has caused this Certificate
of Designation to be signed by its President and Chief Executive Officer and
witnessed by its Secretary on July 11, 2011.
 
 

ATTEST:  
SOUTHERN MISSOURI, INC.
(a Missouri corporation) 
                _______________________________________    By 
______________________________________________ 
Ronnie D. Black, Secretary
    Greg A. Steffens, President and Chief      
          Executive Officer
       

 
 




STATE OF MISSOURI        )
)  ss
COUNTY OF BUTLER        )




I, ________________________________________, a notary public, do hereby certify
that on the 11th day of July, 2011, personally appeared before me, Greg A.
Steffens and Ronnie D. Black, who being by me first duly sworn, declared that
they are the persons who signed the foregoing document as President and Chief
Executive Officer of Southern Missouri Bancorp, Inc. and Secretary of Southern
Missouri Bancorp, Inc., respectively, that they are natural persons of the age
of eighteen years or more, and that the statements therein contained are true.






/s/ ______________________________
Notary Public




(NOTARIAL SEAL)


My commission expires ___________________________


 
 
 
 

 
SBLF Participant No. 0374
 
 
 
 
 



 
Schedule A
 
STANDARD PROVISIONS
 
          Section 1.  General Matters.  Each share of Designated Preferred Stock
shall be identical in all respects to every other share of Designated Preferred
Stock. The Designated Preferred Stock shall be perpetual, subject to the
provisions of Section 5 of these Standard Provisions that form a part of the
Certificate of Designation. The Designated Preferred Stock shall rank equally
with Parity Stock and shall rank senior to Junior Stock with respect to the
payment of dividends and the distribution of assets in the event of any
dissolution, liquidation or winding up of the Issuer, as set forth below.
 
          Section 2.  Standard Definitions.  As used herein with respect to
Designated Preferred Stock:
 
          (a)   ““Acquiror” in any Holding Company Transaction, means the
surviving or resulting entity or its ultimate parent in the case of a merger or
consolidation or the transferee in the case of a sale, lease or other transfer
in one transaction or a series of related transactions of all or substantially
all of the consolidated assets of the Issuer and its subsidiaries, taken as a
whole.
 
 
          (b)   “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly through one or more intermediaries, of the power to cause the
direction of management and/or policies of such person, whether through the
ownership of voting securities by contract or otherwise.
 
          (c)   “Applicable Dividend Rate”” has the meaning set forth in Section
3(a).
 
          (d)   “ Appropriate Federal Banking Agency” ” means the “appropriate
Federal banking agency” with respect to the Issuer as defined in Section 3(q) of
the Federal Deposit Insurance Act (12 U.S.C. Section 1813(q)), or any successor
provision.
 
          (e)   “Bank Holding Company” means a company registered as such with
the Board of Governors of the Federal Reserve System pursuant to 12 U.S.C. §1842
and the regulations of the Board of Governors of the Federal Reserve System
thereunder.
 
          (f)   “Baseline”” means the “Initial Small Business Lending Baseline”
set forth on the Initial Supplemental Report (as defined in the Definitive
Agreement), subject to adjustment pursuant to Section 3(a).
 
          (g)   “Business Combination” means a merger, consolidation, statutory
share exchange or similar transaction that requires the approval of the Issuer’s
stockholders.
 
 

SBLF Participant No. 0374
 
 
A-1
 
 



 
          (h)    “Business Day ” means any day except Saturday, Sunday and any
day on which banking institutions in the State of New York or the District of
Columbia generally are authorized or required by law or other governmental
actions to close.
 
          (i)    “Bylaws ” means the bylaws of the Issuer, as they may be
amended from time to time.
 
          (j)    “Call Report” has the meaning set forth in the Definitive
Agreement.
 
          (k)    “Certificate of Designation” means the Certificate of
Designation or comparable instrument relating to the Designated Preferred Stock,
of which these Standard Provisions form a part, as it may be amended from time
to time.
 
          (l)    “Charge-Offs” means the net amount of loans charged off by the
Issuer or, if the Issuer is a Bank Holding Company or a Savings and Loan Holding
Company, by the IDI Subsidiary(ies) during quarters that begin on or after the
Signing Date, determined as follows:
 
(i) if the Issuer or the applicable IDI Subsidiary is a bank, by subtracting (A)
the aggregate dollar amount of recoveries reflected on line RIAD4605 of its Call
Reports for such quarters from (B) the aggregate dollar amount of charge-offs
reflected on line RIAD4635 of its Call Reports for such quarters (without
duplication as a result of such dollar amounts being reported on a year-to-date
basis); or
 
(ii) if the Issuer or the applicable IDI Subsidiary is a thrift, by subtracting
(A) the sum of the aggregate dollar amount of recoveries reflected on line VA140
of its Call Reports for such quarters and the aggregate dollar amount of
adjustments reflected on line VA150 of its Call Reports for such quarters from
(B) the aggregate dollar amount of charge-offs reflected on line VA160 of its
Call Reports for such quarters.
 
          (m)    “Charter” means the Issuer’s certificate or articles of
incorporation, articles of association, or similar organizational document.
 
          (n)    “CPP Lending Incentive Fee” has the meaning set forth in
Section 3(e).
 
          (o)    “Current Period” has the meaning set forth in Section
3(a)(i)(2).
 
          (p)    “Dividend Payment Date” means January 1, April 1, July 1, and
October 1 of each year.
 
          (q)    “Dividend Period” means the period from and including any
Dividend Payment Date to, but excluding, the next Dividend Payment Date;
provided, however, the initial Dividend Period shall be the period from and
including the Original Issue Date to, but excluding, the next Dividend Payment
Date (the “Initial Dividend Period”).
 
          (r)    “Dividend Record Date” has the meaning set forth in Section
3(b).
 
 
 

 
SBLF Participant No. 0374
 
 
A-2
 
 



 
          (s)    “Dividend Reference Period” has the meaning set forth in
Section 3(a)(i)(2).
 
          (t)    “GAAP” means generally accepted accounting principles in the
United States.
 
          (u)    “Holding Company Preferred Stock” has the meaning set forth in
Section 7(c)(v).
 
          (v)    “Holding Company Transaction” means the occurrence of (a) any
transaction (including, without limitation, any acquisition, merger or
consolidation) the result of which is that a “person” or “group” within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended, (i)
becomes the direct or indirect ultimate “beneficial owner,” as defined in Rule
13d-3 under that Act, of common equity of the Issuer representing more than 50%
of the voting power of the outstanding Common Stock or (ii) is otherwise
required to consolidate the Issuer for purposes of generally accepted accounting
principles in the United States, or (b) any consolidation or merger of the
Issuer or similar transaction or any sale, lease or other transfer in one
transaction or a series of related transactions of all or substantially all of
the consolidated assets of the Issuer and its subsidiaries, taken as a whole, to
any Person other than one of the Issuer’s subsidiaries; provided that, in the
case of either clause (a) or (b), the Issuer or the Acquiror is or becomes a
Bank Holding Company or Savings and Loan Holding Company.
 
          (w)    “IDI Subsidiary” means any Issuer Subsidiary that is an insured
depository institution.
 
          (x)    “Increase in QSBL” means:
 
(i) with respect to the first (1st) Dividend Period, the difference obtained by
subtracting (A) the Baseline from (B) QSBL set forth in the Initial Supplemental
Report (as defined in the Definitive Agreement); and
 
(ii) with respect to each subsequent Dividend Period, the difference obtained by
subtracting (A) the Baseline from (B) QSBL for the Dividend Reference Period for
the Current Period.
 
          (y)    “Initial Dividend Period” has the meaning set forth in the
definition of “Dividend Period”.
 
          (z)    “Issuer Subsidiary” means any subsidiary of the Issuer.
 
          (aa)    “Liquidation Preference” has the meaning set forth in Section
4(a).
 
          (bb)    “Non-Qualifying Portion Percentage” means, with respect to any
particular Dividend Period, the percentage obtained by subtracting the
Qualifying Portion Percentage from one (1).
 

SBLF Participant No. 0374
 
 
A-3
 
 



 
          (cc)    “Original Issue Date” means the date on which shares of
Designated Preferred Stock are first issued.
 
          (dd)    “Percentage Change in QSBL” has the meaning set forth in
Section 3(a)(ii).
 
          (ee)    “Person” means a legal person, including any individual,
corporation, estate, partnership, joint venture, association, joint-stock
company, limited liability company or trust.
 
          (ff)    “Preferred Director” has the meaning set forth in Section
7(c).
 
          (gg)    “Preferred Stock” means any and all series of preferred stock
of the Issuer, including the Designated Preferred Stock.
 
          (hh)    “Previously Acquired Preferred Shares” has the meaning set
forth in the Definitive Agreement.
 
          (ii)    “Private Capital” means, if the Issuer is Matching Private
Investment Supported (as defined in the Definitive Agreement), the equity
capital received by the Issuer or the applicable Affiliate of the Issuer from
one or more non-governmental investors in accordance with Section 1.3(m) of the
Definitive Agreement.
 
          (jj)    “Publicly-traded” means a company that (i) has a class of
securities that is traded on a national securities exchange and (ii) is required
to file periodic reports with either the Securities and Exchange Commission or
its primary federal bank regulator.
 
          (kk)   Qualified Small Business Lending“ or “QSBL” means, with respect
to any particular Dividend Period, the “Quarter-End Adjusted Qualified Small
Business Lending” for such Dividend Period set forth in the applicable
Supplemental Report.
 
          (ll)    “Qualifying Portion Percentage” means, with respect to any
particular Dividend Period, the percentage obtained by dividing (i) the Increase
in QSBL for such Dividend Period by (ii) the aggregate Liquidation Amount of
then-outstanding Designated Preferred Stock.
 
          (mm)    “Savings and Loan Holding Company” means a company registered
as such with the Office of Thrift Supervision pursuant to 12 U.S.C. §1467a(b)
and the regulations of the Office of Thrift Supervision promulgated thereunder.
 
          (nn)    “Share Dilution Amount” means the increase in the number of
diluted shares outstanding (determined in accordance with GAAP applied on a
consistent basis, and as measured from the date of the Issuer’s most recent
consolidated financial statements prior to the Signing Date) resulting from the
grant, vesting or exercise of equity-based compensation to employees and
equitably adjusted for any stock split, stock dividend, reverse stock split,
reclassification or similar transaction.
 

SBLF Participant No. 0374
 
 
A-4
 
 



 
          (oo)    “Signing Date Tier 1 Capital Amount” means $46,418,557.
 
          (pp)    “Standard Provisions ” mean these Standard Provisions that
form a part of the Certificate of Designation relating to the Designated
Preferred Stock.
 
          (qq)    “Supplemental Report ” means a Supplemental Report delivered
by the Issuer to Treasury pursuant to the Definitive Agreement.
 
          (rr)    “Tier 1 Dividend Threshold ” means, as of any particular date,
the result of the following formula:
 
 
( ( A + B – C ) * 0.9 ) – D

 
 
where:

 
 
A = Signing Date Tier 1 Capital Amount;

 
 
B = the aggregate Liquidation Amount of the Designated Preferred Stock issued to
Treasury;

 
 
C = the aggregate amount of Charge-Offs since the Signing Date; and

 
 
D = (i) beginning on the first day of the eleventh (11th) Dividend Period, the
amount equal to ten percent (10%) of the aggregate Liquidation Amount of the
Designated Preferred Stock issued to Treasury as of the Effective Date (without
regard to any redemptions of Designated Preferred Stock that may have occurred
thereafter) for every one percent (1%) of positive Percentage Change in
Qualified Small Business Lending between the ninth (9th) Dividend Period and the
Baseline; and

 
 
(ii) zero (0) at all other times.

 
          (ss)    “Voting Parity Stock ” means, with regard to any matter as to
which the holders of Designated Preferred Stock are entitled to vote as
specified in Section 7(d) of these Standard Provisions that form a part of the
Certificate of Designation, any and all series of Parity Stock upon which like
voting rights have been conferred and are exercisable with respect to such
matter.
 
          Section 3.  Dividends.
 
          (a)   Rate.
 
                (i)    The “Applicable Dividend Rate” shall be determined as
follows:
 
 

SBLF Participant No. 0374
 
 
A-5
 
 



 
 

  (1) With respect to the Initial Dividend Period, the Applicable Dividend Rate
shall be two point eight, one, five eight, five, zero and zero percent
(2.8158500%).         (2) With respect to each of the second (2nd) through the
tenth (10th) Dividend Periods, inclusive (in each case, the “Current Period”),
the Applicable Dividend Rate shall be:               (A) (x) the applicable rate
set forth in column “A” of the table in Section 3(a)(iii), based on the
Percentage Change in QSBL between the Dividend Period that was two Dividend
Periods prior to the Current Period (the “Dividend Reference Period”) and the
Baseline, multiplied by (y) the Qualifying Portion Percentage; plus        
      (B) (x) five percent (5%) multiplied by (y) the Non-Qualifying Portion
Percentage.
 
In each such case, the Applicable Dividend Rate shall be determined at the time
the Issuer delivers a complete and accurate Supplemental Report to Treasury with
respect to the Dividend Reference Period.
        (3)
With respect to the eleventh (11th) through the eighteenth (18th) Dividend
Periods, inclusive, and that portion of the nineteenth (19th) Dividend Period
prior to, but not including, the four and one half (4½) year anniversary of the
Original Issue Date, the Applicable Dividend Rate shall be:
               (A) (x) the applicable rate set forth in column “B” of the table
in Section 3(a)(iii), based on the Percentage Change in QSBL between the ninth
(9th) Dividend Period and the Baseline, multiplied by (y) the Qualifying Portion
Percentage, calculated as of the last day of the ninth (9th) Dividend Period;
plus                (B) (x) five percent (5%) multiplied by (y) the
Non-Qualifying Portion Percentage, calculated as of the last day of the ninth
(9th) Dividend Period.         In such case, the Applicable Dividend Rate shall
be determined at the time the Issuer delivers a complete and accurate
Supplemental Report to Treasury with respect to the ninth (9th) Dividend Period.

 
 


SBLF Participant No. 0374
 
 
A-6
 
 


 
 
 

  (4)
With respect to (A) that portion of the nineteenth (19th) Dividend Period
beginning on the four and one half (41/2) year anniversary of the Original Issue
Date and (B) all Dividend Periods thereafter, the Applicable Dividend Rate shall
be nine percent (9%).
        (5)
Notwithstanding anything herein to the contrary, if the Issuer fails to submit a
Supplemental Report that is due during any of the second (2nd) through tenth
(10th) Dividend Periods on or before the sixtieth (60th) day of such Dividend
Period, the Issuer’s QSBL for the Dividend Period that would have been covered
by such Supplemental Report shall be zero (0) for purposes hereof.
        (6)
Notwithstanding anything herein to the contrary, but subject to Section
3(a)(i)(5) above, if the Issuer fails to submit the Supplemental Report that is
due during the tenth (10th) Dividend Period, the Issuer’s QSBL for the shall be
zero (0) for purposes of calculating the Applicable Dividend Rate pursuant to
Section 3(a)(i)(3) and (4). The Applicable Dividend Rate shall be re-determined
effective as of the first day of the calendar quarter following the date such
failure is remedied, provided it is remedied prior to the four and one half
(41/2) anniversary of the Original Issue Date.
        (7)
Notwithstanding anything herein to the contrary, if the Issuer fails to submit
any of the certificates required by Sections 3.1(d)(ii) or 3.1(d)(iii) of the
Definitive Agreement when and as required thereby, the Issuer’s QSBL for the
shall be zero (0) for purposes of calculating the Applicable Dividend Rate
pursuant to Section 3(a)(i)(2) or (3) above until such failure is remedied.

 
(ii) The “Percentage Change in Qualified Lending” between any given Dividend
Period and the Baseline shall be the result of the following formula, expressed
as a percentage:
 
[equation1.jpg]
 
(iii) The following table shall be used for determining the Applicable Dividend
Rate:
 
 

 
SBLF Participant No. 0374
 
 
A-7
 
 

If the Percentage Change in Qualified Lending is:
The Applicable Dividend Rate shall be:
Column “A”
(each of the
2nd – 10th
Dividend Periods)
Column “B”
(11th – 18th, and
the first part of the
19th, Dividend
Periods)
0% or less
5%
7%
More than 0%, but less than 2.5%
5%
5%
2.5% or more, but less than 5%
4%
4%
5% or more, but less than 7.5%
3%
3%
7.5% or more, but less than 10%
2%
2%
10% or more
1%
1%



 
 
          (iv)    If the Issuer consummates a Business Combination, a purchase
of loans or a purchase of participations in loans and the Designated Preferred
Stock remains outstanding thereafter, then the Baseline shall thereafter be the
“Quarter-End Adjusted Small Business Lending Baseline” set forth on the
Quarterly Supplemental Report (as defined in the Definitive Agreement).
 
             (b)   Payment.   Holders of Designated Preferred Stock shall be
entitled to receive, on each share of Designated Preferred Stock if, as and when
declared by the Board of Directors or any duly authorized committee of the Board
of Directors, but only out of assets legally available therefor, non-cumulative
cash dividends with respect to:
 
          (i)   each Dividend Period (other than the Initial Dividend Period) at
a rate equal to one-fourth (¼) of the Applicable Dividend Rate with respect to
each Dividend Period on the Liquidation Amount per share of Designated Preferred
Stock, and no more, payable quarterly in arrears on each Dividend Payment Date;
and
 
          (ii)   the Initial Dividend Period, on the first such Dividend Payment
Date to occur at least twenty (20) calendar days after the Original Issue Date,
an amount equal to (A) the Applicable Dividend Rate with respect to the Initial
Dividend Period multiplied by (B) the number of days from the Original Issue
Date to the last day of the Initial Dividend Period (inclusive) divided by 360.
 
             In the event that any Dividend Payment Date would otherwise fall on
a day that is not a Business Day, the dividend payment due on that date will be
postponed to the next day that is a Business Day and no additional dividends
will accrue as a result of that postponement. For avoidance of doubt, “payable
quarterly in arrears” means that, with respect to any particular Dividend
Period, dividends begin accruing on the first day of such Dividend Period and
are payable on the first day of the next Dividend Period.
 
             The amount of dividends payable on Designated Preferred Stock on
any date prior to the end of a Dividend Period, and for the initial Dividend
Period, shall be computed on the basis of a 360-day year consisting of four
90-day quarters, and actual days elapsed over a 90-day quarter.
 

 
SBLF Participant No. 0374
 
 
A-8
 
 



 
Dividends that are payable on Designated Preferred Stock on any Dividend Payment
Date will be payable to holders of record of Designated Preferred Stock as they
appear on the stock register of the Issuer on the applicable record date, which
shall be the 15th calendar day immediately preceding such Dividend Payment Date
or such other record date fixed by the Board of Directors or any duly authorized
committee of the Board of Directors that is not more than 60 nor less than 10
days prior to such Dividend Payment Date (each, a “Dividend Record  Date”). Any
such day that is a Dividend Record Date shall be a Dividend Record Date whether
or not such day is a Business Day.
 
Holders of Designated Preferred Stock shall not be entitled to any dividends,
whether payable in cash, securities or other property, other than dividends (if
any) declared and payable on Designated Preferred Stock as specified in this
Section 3 (subject to the other provisions of the Certificate of Designation).
 
(c)   Non-Cumulative.   Dividends on shares of Designated Preferred Stock
shall be non-cumulative. If the Board of Directors or any duly authorized
committee of the Board of Directors does not declare a dividend on the
Designated Preferred Stock in respect of any Dividend Period:
 
(i)   the holders of Designated Preferred Stock shall have no right to receive
any dividend for such Dividend Period, and the Issuer shall have no obligation
to pay a dividend for such Dividend Period, whether or not dividends are
declared for any subsequent Dividend Period with respect to the Designated
Preferred Stock; and
 
(ii)   the Issuer shall, within five (5) calendar days, deliver to the holders
of the Designated Preferred Stock a written notice executed by the Chief
Executive Officer and the Chief Financial Officer of the Issuer stating the
Board of Directors’ rationale for not declaring dividends.
 
(d)   Priority of Dividends; Restrictions on Dividends.
 
(i)   Subject to Sections 3(d)(ii), (iii) and (v) and any restrictions imposed
by the Appropriate Federal Banking Agency or, if applicable, the Issuer’s state
bank supervisor (as defined in Section 3(r) of the Federal Deposit Insurance Act
(12 U.S.C. § 1813(q)), so long as any share of Designated Preferred Stock
remains outstanding, the Issuer may declare and pay dividends on the Common
Stock, any other shares of Junior Stock, or Parity Stock, in each case only if
(A) after giving effect to such dividend the Issuer’s Tier 1 capital would be at
least equal to the Tier 1 Dividend Threshold, and (B) full dividends on all
outstanding shares of Designated Preferred Stock for the most recently completed
Dividend Period have been or are contemporaneously declared and paid.
 
(ii)   If a dividend is not declared and paid in full on the Designated
Preferred Stock in respect of any Dividend Period, then from the last day of
such Dividend Period until the last day of the third (3rd) Dividend Period
immediately following it, no dividend or distribution shall be declared or paid
on the Common Stock or any other shares of Junior Stock (other than dividends
payable solely in shares of
 

 
SBLF Participant No. 0374
 
 
A-9
 
 



 
Common Stock) or Parity Stock; provided, however, that in any such Dividend
Period in which a dividend is declared and paid on the Designated Preferred
Stock, dividends may be paid on Parity Stock to the extent necessary to avoid
any material breach of a covenant by which the Issuer is bound.
 
(iii)   When dividends have not been declared and paid in full for an aggregate
of four (4) Dividend Periods or more, and during such time the Issuer was not
subject to a regulatory determination that prohibits the declaration and payment
of dividends, the Issuer shall, within five (5) calendar days of each missed
payment, deliver to the holders of the Designated Preferred Stock a certificate
executed by at least a majority of the Board of Directors stating that the Board
of Directors used its best efforts to declare and pay such dividends in a manner
consistent with (A) safe and sound banking practices and (B) the directors’
fiduciary obligations.
 
(iv)   Subject to the foregoing and Section 3(e) below and not otherwise,
 
such dividends (payable in cash, securities or other property) as may be
determined by the Board of Directors or any duly authorized committee of the
Board of Directors may be declared and paid on any securities, including Common
Stock and other Junior Stock, from time to time out of any funds legally
available for such payment, and holders of Designated Preferred Stock shall not
be entitled to participate in any such dividends.
 
(v)   If the Issuer is not Publicly-Traded, then after the tenth (10th)
anniversary of the Signing Date, so long as any share of Designated Preferred
Stock remains outstanding, no dividend or distribution shall be declared or paid
on the Common Stock or any other shares of Junior Stock (other than dividends
payable solely in shares of Common Stock) or Parity Stock.
 
             (e)   Special Lending Incentive Fee Related to CPP.   If Treasury
held Previously Acquired Preferred Shares immediately prior to the Original
Issue Date and the Issuer did not apply to Treasury to redeem such Previously
Acquired Preferred Shares prior to December 16, 2010, and if the Issuer’s
Supplemental Report with respect to the ninth (9th) Dividend Period reflects an
amount of Qualified Small Business Lending that is less than or equal to the
Baseline (or if the Issuer fails to timely file a Supplemental Report with
respect to the ninth (9th)
Dividend Period), then beginning on January 1, 2014 and on all Dividend Payment
Dates
thereafter ending on April 1, 2016, the Issuer shall pay to the Holders of
Designated Preferred Stock, on each share of Designated Preferred Stock, but
only out of assets legally available therefor, a fee equal to 0.5% of the
Liquidation Amount per share of Designated Preferred Stock (“CPP Lending
Incentive Fee”). All references in Section 3(d) to “dividends” on the Designated
Preferred Stock shall be deemed to include the CPP Lending Incentive Fee.
 



SBLF Participant No. 0374
 
 
A-10
 
 

Section 4.  Liquidation Rights.
 
(a)           Voluntary or Involuntary Liquidation.   In the event of any
liquidation, dissolution or winding up of the affairs of the Issuer, whether
voluntary or involuntary, holders of Designated Preferred Stock shall be
entitled to receive for each share of Designated Preferred Stock, out of the
assets of the Issuer or proceeds thereof (whether capital or surplus) available
for distribution to stockholders of the Issuer, subject to the rights of any
creditors of the Issuer, before any distribution of such assets or proceeds is
made to or set aside for the holders of Common Stock and any other stock of the
Issuer ranking junior to Designated Preferred Stock as to such distribution,
payment in full in an amount equal to the sum of (i) the Liquidation Amount per
share and (ii) the amount of any accrued and unpaid dividends on each such share
(such amounts collectively, the “Liquidation Preference”).
 
(b)           Partial Payment.   If in any distribution described in Section
4(a) above the assets of the Issuer or proceeds thereof are not sufficient to
pay in full the amounts payable with respect to all outstanding shares of
Designated Preferred Stock and the corresponding amounts payable with respect of
any other stock of the Issuer ranking equally with Designated Preferred Stock as
to such distribution, holders of Designated Preferred Stock and the holders of
such other stock shall share ratably in any such distribution in proportion to
the full respective distributions to which they are entitled.
 
(c)           Residual Distributions.   If the Liquidation Preference has been
paid in full to all holders of Designated Preferred Stock and the corresponding
amounts payable with respect of any other stock of the Issuer ranking equally
with Designated Preferred Stock as to such distribution has been paid in full,
the holders of other stock of the Issuer shall be entitled to receive all
remaining assets of the Issuer (or proceeds thereof) according to their
respective rights and preferences.
 
(d)           Merger, Consolidation and Sale of Assets Is Not Liquidation.   For
purposes of this Section 4, the merger or consolidation of the Issuer with any
other corporation or other entity, including a merger or consolidation in which
the holders of Designated Preferred Stock receive cash, securities or other
property for their shares, or the sale, lease or exchange (for cash, securities
or other property) of all or substantially all of the assets of the Issuer,
shall not constitute a liquidation, dissolution or winding up of the Issuer.
 
Section 5.  Redemption.
 
(a)           Optional Redemption.
 
(i)           Subject to the other provisions of this Section 5:
 
 
(1)  
The Issuer, at its option, subject to the approval of the Appropriate Federal
Banking Agency, may redeem, in whole or in part, at any time and from time to
time, out of funds legally available therefor, the shares of Designated
Preferred Stock at the time outstanding; and

 
 

SBLF Participant No. 0374
 
 
A-11
 
 



 
 
(2)  
If, after the Signing Date, there is a change in law that modifies the terms of
Treasury’s investment in the Designated Preferred Stock or the terms of
Treasury’s Small Business Lending Fund program in a materially adverse respect
for the Issuer, the Issuer may, after consultation with the Appropriate Federal
Banking Agency, redeem all of the shares of Designated Preferred Stock at the
time outstanding.

 
(ii)    The per-share redemption price for shares of Designated Preferred Stock
shall be equal to the sum of:
 
(1)  
the Liquidation Amount per share,

 
(2)  
the per-share amount of any unpaid dividends for the then current Dividend
Period at the Applicable Dividend Rate to, but excluding, the date fixed for
redemption (regardless of whether any dividends are actually declared for that
Dividend Period; and

 
(3)  
the pro rata amount of CPP Lending Incentive Fees for the current Dividend
Period.

 
The redemption price for any shares of Designated Preferred Stock shall be
payable on the redemption date to the holder of such shares against surrender of
the certificate(s) evidencing such shares to the Issuer or its agent. Any
declared but unpaid dividends for the then current Dividend Period payable on a
redemption date that occurs subsequent to the Dividend Record Date for a
Dividend Period shall not be paid to the holder entitled to receive the
redemption price on the redemption date, but rather shall be paid to the holder
of record of the redeemed shares on such Dividend Record Date relating to the
Dividend Payment Date as provided in Section 3 above.
 
(b)   No Sinking Fund.   The Designated Preferred Stock will not be subject to
any mandatory redemption, sinking fund or other similar provisions. Holders of
Designated Preferred Stock will have no right to require redemption or
repurchase of any shares of Designated Preferred Stock.
 
(c)    Notice of Redemption.   Notice of every redemption of shares of
Designated Preferred Stock shall be given by first class mail, postage prepaid,
addressed to the holders of record of the shares to be redeemed at their
respective last addresses appearing on the books of the Issuer. Such mailing
shall be at least 30 days and not more than 60 days before the date fixed for
redemption. Any notice mailed as provided in this Subsection shall be
conclusively presumed to have been duly given, whether or not the holder
receives such notice, but failure duly to give such notice by mail, or any
defect in such notice or in the mailing thereof, to any holder of shares of
Designated Preferred Stock designated for redemption shall not affect the
validity of the proceedings for the redemption of any other shares of Designated
Preferred Stock. Notwithstanding the foregoing, if shares of Designated
Preferred Stock are issued in
 

SBLF Participant No. 0374
 
 
A-12
 
 



 
book-entry form through The Depository Trust Company or any other similar
facility, notice of redemption may be given to the holders of Designated
Preferred Stock at such time and in any manner permitted by such facility. Each
notice of redemption given to a holder shall state: (1) the redemption date; (2)
the number of shares of Designated Preferred Stock to be redeemed and, if less
than all the shares held by such holder are to be redeemed, the number of such
shares to be redeemed from such holder; (3) the redemption price; and (4) the
place or places where certificates for such shares are to be surrendered for
payment of the redemption price.
 
(c)   Partial Redemption.   In case of any redemption of part of the shares of
Designated Preferred Stock at the time outstanding, the shares to be redeemed
shall be selected either pro rata or in such other manner as the Board of
Directors or a duly authorized committee thereof may determine to be fair and
equitable, but in any event the shares to be redeemed shall not be less than the
Minimum Amount. Subject to the provisions hereof, the Board of Directors or a
duly authorized committee thereof shall have full power and authority to
prescribe the terms and conditions upon which shares of Designated Preferred
Stock shall be redeemed from time to time, subject to the approval of the
Appropriate Federal Banking Agency. If fewer than all the shares represented by
any certificate are redeemed, a new certificate shall be issued representing the
unredeemed shares without charge to the holder thereof.
 
(e)   Effectiveness of Redemption.   If notice of redemption has been duly given
and if on or before the redemption date specified in the notice all funds
necessary for the redemption have been deposited by the Issuer, in trust for the
pro rata benefit of the holders of the shares called for redemption, with a bank
or trust company doing business in the Borough of Manhattan, The City of New
York, and having a capital and surplus of at least $500 million and selected by
the Board of Directors, so as to be and continue to be available solely
therefor, then, notwithstanding that any certificate for any share so called for
redemption has not been surrendered for cancellation, on and after the
redemption date dividends shall cease to accrue on all shares so called for
redemption, all shares so called for redemption shall no longer be deemed
outstanding and all rights with respect to such shares shall forthwith on such
redemption date cease and terminate, except only the right of the holders
thereof to receive the amount payable on such redemption from such bank or trust
company, without interest. Any funds unclaimed at the end of three years from
the redemption date shall, to the extent permitted by law, be released to the
Issuer, after which time the holders of the shares so called for redemption
shall look only to the Issuer for payment of the redemption price of such
shares.
 
(f)   Status of Redeemed Shares.   Shares of Designated Preferred Stock that are
redeemed, repurchased or otherwise acquired by the Issuer shall revert to
authorized but unissued shares of Preferred Stock (provided that any such
cancelled shares of Designated Preferred Stock may be reissued only as shares of
any series of Preferred Stock other than Designated Preferred Stock).
 
Section 6.  Conversion.   Holders of Designated Preferred Stock shares shall
have no right to exchange or convert such shares into any other securities.
 

 
SBLF Participant No. 0374
 
 
A-13
 
 

Section 7.  Voting Rights.
 
(a)   General.   The holders of Designated Preferred Stock shall not have any
voting rights except as set forth below or as otherwise from time to time
required by law.
 
(b)   Board Observation Rights.   Whenever, at any time or times, dividends on
the shares of Designated Preferred Stock have not been declared and paid in full
within five (5) Business Days after each Dividend Payment Date for an aggregate
of five (5) Dividend Periods or more, whether or not consecutive, the Issuer
shall invite a representative selected by the holders of a majority of the
outstanding shares of Designated Preferred Stock, voting as a single class, to
attend all meetings of its Board of Directors in a nonvoting observer capacity
and, in this respect, shall give such representative copies of all notices,
minutes, consents, and other materials that it provides to its directors in
connection with such meetings; provided, that the holders of the Designated
Preferred Stock shall not be obligated to select such a representative, nor
shall such representative, if selected, be obligated to attend any meeting to
which he/she is invited. The rights of the holders of the Designated Preferred
Stock set forth in this Section 7(b) shall terminate when full dividends have
been timely paid on the Designated Preferred Stock for at least four consecutive
Dividend Periods, subject to revesting in the event of each and every subsequent
default of the character above mentioned.
 
(c)   Preferred Stock Directors.   Whenever, at any time or times, (i) dividends
on the shares of Designated Preferred Stock have not been declared and paid in
full within five (5) Business Days after each Dividend Payment Date for an
aggregate of six (6) Dividend Periods or more, whether or not consecutive, and
(ii) the aggregate liquidation preference of the then-outstanding shares of
Designated Preferred Stock is greater than or equal to $20,000,000, the
authorized number of directors of the Issuer shall automatically be increased by
two and the holders of the Designated Preferred Stock, voting as a single class,
shall have the right, but not the obligation, to elect two directors
(hereinafter the “Preferred Directors” and each a “Preferred  Director”) to fill
such newly created directorships at the Issuer’s next annual meeting of
stockholders (or, if the next annual meeting is not yet scheduled or is
scheduled to occur more than thirty days later, the President of the Company
shall promptly call a special meeting for that purpose) and at each subsequent
annual meeting of stockholders until full dividends have been timely paid on the
Designated Preferred Stock for at least four consecutive Dividend Periods, at
which time such right shall terminate with respect to the Designated Preferred
Stock, except as herein or by law expressly provided, subject to revesting in
the event of each and every subsequent default of the character above mentioned;
provided that it shall be a qualification for election for any Preferred
Director that the election of such Preferred Director shall not cause the Issuer
to violate any corporate governance requirements of any securities exchange or
other trading facility on which securities of the Issuer may then be listed or
traded that listed or traded companies must have a majority of independent
directors. Upon any termination of the right of the holders of shares of
Designated Preferred Stock to vote for directors as provided above, the
Preferred Directors shall cease to be qualified as directors, the term of office
of all Preferred Directors then in office shall terminate immediately and the
authorized number of directors shall be reduced by the number of Preferred
Directors elected pursuant hereto. Any Preferred Director may be removed at any
time, with or without cause, and any vacancy created thereby may be filled, only
by the affirmative vote of the holders a majority of the shares of Designated
Preferred Stock at the time outstanding voting separately as a class. If the
office of any Preferred Director
 

 
SBLF Participant No. 0374
 
 
A-14
 
 



 
becomes vacant for any reason other than removal from office as aforesaid, the
holders of a majority of the outstanding shares of Designated Preferred Stock,
voting as a single class, may choose a successor who shall hold office for the
unexpired term in respect of which such vacancy occurred.
 
(d)   Class Voting Rights as to Particular Matters.   So long as any shares of
Designated Preferred Stock are outstanding, in addition to any other vote or
consent of stockholders required by law or by the Charter, the written consent
of (x) Treasury if Treasury holds any shares of Designated Preferred Stock, or
(y) the holders of a majority of the outstanding shares of Designated Preferred
Stock, voting as a single class, if Treasury does not hold any shares of
Designated Preferred Stock, shall be necessary for effecting or validating:
 
(i)           Authorization of Senior Stock.   Any amendment or alteration of
the Certificate of Designation for the Designated Preferred Stock or the Charter
to authorize or create or increase the authorized amount of, or any issuance of,
any shares of, or any securities convertible into or exchangeable or exercisable
for shares of, any class or series of capital stock of the Issuer ranking senior
to Designated Preferred Stock with respect to either or both the payment of
dividends and/or the distribution of assets on any liquidation, dissolution or
winding up of the Issuer;
 
(ii)           Amendment of Designated Preferred Stock.   Any amendment,
alteration or repeal of any provision of the Certificate of Designation for the
Designated Preferred Stock or the Charter (including, unless no vote on such
merger or consolidation is required by Section 7(d)(iii) below, any amendment,
alteration or repeal by means of a merger, consolidation or otherwise) so as to
adversely affect the rights, preferences, privileges or voting powers of the
Designated Preferred Stock;
 
(iii)           Share Exchanges, Reclassifications, Mergers and Consolidations.
Subject to Section 7(d)(v) below, any consummation of a binding share exchange
or reclassification involving the Designated Preferred Stock, or of a merger or
consolidation of the Issuer with another corporation or other entity, unless in
each case (x) the shares of Designated Preferred Stock remain outstanding or, in
the case of any such merger or consolidation with respect to which the Issuer is
not the surviving or resulting entity, are converted into or exchanged for
preference securities of the surviving or resulting entity or its ultimate
parent, and (y) such shares remaining outstanding or such preference securities,
as the case may be, have such rights, preferences, privileges and voting powers,
and limitations and restrictions thereof that are the same as the rights,
preferences, privileges and voting powers, and limitations and restrictions
thereof, of Designated Preferred Stock immediately prior to such consummation,
taken as a whole; provided, that in all cases, the obligations of the Issuer are
assumed (by operation of law or by express written assumption) by the resulting
entity or its ultimate parent;
 
(iv)           Certain Asset Sales.   Any sale of all, substantially all, or any
material portion of, the assets of the Company, if the Designated Preferred
Stock will not be redeemed in full contemporaneously with the consummation of
such sale; and
 

 
SBLF Participant No. 0374
 
 
A-15
 
 



 
(v)           Holding Company Transactions.   Any consummation of a Holding
Company Transaction, unless as a result of the Holding Company Transaction each
share of Designated Preferred Stock shall be converted into or exchanged for one
share with an equal liquidation preference of preference securities of the
Issuer or the Acquiror (the “Holding Company Preferred Stock”). Any such Holding
Company Preferred Stock shall entitle holders thereof to dividends from the date
of issuance of such Holding Company Preferred Stock on terms that are equivalent
to the terms set forth herein, and shall have such other rights, preferences,
privileges and voting powers, and limitations and restrictions thereof that are
the same as the rights, preferences, privileges and voting powers, and
limitations and restrictions thereof, of Designated Preferred Stock immediately
prior to such conversion or exchange, taken as a whole;
 
provided, however, that for all purposes of this Section 7(d), any increase in
the amount of the authorized Preferred Stock, including any increase in the
authorized amount of Designated Preferred Stock necessary to satisfy preemptive
or similar rights granted by the Issuer to other persons prior to the Signing
Date, or the creation and issuance, or an increase in the authorized or issued
amount, whether pursuant to preemptive or similar rights or otherwise, of any
other series of Preferred Stock, or any securities convertible into or
exchangeable or exercisable for any other series of Preferred Stock, ranking
equally with and/or junior to Designated Preferred Stock with respect to the
payment of dividends (whether such dividends are cumulative or non-cumulative)
and the distribution of assets upon liquidation, dissolution or winding up of
the Issuer will not be deemed to adversely affect the rights, preferences,
privileges or voting powers, and shall not require the affirmative vote or
consent of, the holders of outstanding shares of the Designated Preferred Stock.
 
(e)   Changes after Provision for Redemption.   No vote or consent of the
holders of Designated Preferred Stock shall be required pursuant to Section 7(d)
above if, at or prior to the time when any such vote or consent would otherwise
be required pursuant to such Section, all outstanding shares of the Designated
Preferred Stock shall have been redeemed, or shall have been called for
redemption upon proper notice and sufficient funds shall have been deposited in
trust for such redemption, in each case pursuant to Section 5 above.
 
(f)   Procedures for Voting and Consents. The rules and procedures for calling
and conducting any meeting of the holders of Designated Preferred Stock
(including, without limitation, the fixing of a record date in connection
therewith), the solicitation and use of proxies at such a meeting, the obtaining
of written consents and any other aspect or matter with regard to such a meeting
or such consents shall be governed by any rules of the Board of Directors or any
duly authorized committee of the Board of Directors, in its discretion, may
adopt from time to time, which rules and procedures shall conform to the
requirements of the Charter, the Bylaws, and applicable law and the rules of any
national securities exchange or other trading facility on which Designated
Preferred Stock is listed or traded at the time.
 
Section 8.  Restriction on Redemptions and Repurchases.
 
          (a)    Subject to Sections 8(b) and (c), so long as any share of
Designated Preferred Stock remains outstanding, the Issuer may repurchase or
redeem any shares of Capital Stock (as defined below), in each case only if (i)
after giving effect to such dividend, repurchase
 

 
SBLF Participant No. 0374
 
 
A-16
 
 



 
or redemption, the Issuer’s Tier 1 capital would be at least equal to the Tier 1
Dividend Threshold and (ii) dividends on all outstanding shares of Designated
Preferred Stock for the most recently completed Dividend Period have been or are
contemporaneously declared and paid (or have been declared and a sum sufficient
for the payment thereof has been set aside for the benefit of the holders of
shares of Designated Preferred Stock on the applicable record date).
 
(b)   If a dividend is not declared and paid on the Designated Preferred Stock
in respect of any Dividend Period, then from the last day of such Dividend
Period until the last day of the third (3rd) Dividend Period immediately
following it, neither the Issuer nor any Issuer Subsidiary shall, redeem,
purchase or acquire any shares of Common Stock, Junior Stock, Parity Stock or
other capital stock or other equity securities of any kind of the Issuer or any
Issuer Subsidiary, or any trust preferred securities issued by the Issuer or any
Affiliate of the Issuer (“Capital Stock”), (other than (i) redemptions,
purchases, repurchases or other acquisitions of the Designated Preferred Stock
and (ii) repurchases of Junior Stock or Common Stock in connection with the
administration of any employee benefit plan in the ordinary course of business
(including purchases to offset any Share Dilution Amount pursuant to a publicly
announced repurchase plan) and consistent with past practice; provided that any
purchases to offset the Share Dilution Amount shall in no event exceed the Share
Dilution Amount, (iii) the acquisition by the Issuer or any of the Issuer
Subsidiaries of record ownership in Junior Stock or Parity Stock for the
beneficial ownership of any other persons (other than the Issuer or any other
Issuer Subsidiary), including as trustees or custodians, (iv) the exchange or
conversion of Junior Stock for or into other Junior Stock or of Parity Stock or
trust preferred securities for or into other Parity Stock (with the same or
lesser aggregate liquidation amount) or Junior Stock, in each case set forth in
this clause (iv), solely to the extent required pursuant to binding contractual
agreements entered into prior to the Signing Date or any subsequent agreement
for the accelerated exercise, settlement or exchange thereof for Common Stock,
(v) redemptions of securities held by the Issuer or any wholly-owned Issuer
Subsidiary or (vi) redemptions, purchases or other acquisitions of capital stock
or other equity securities of any kind of any Issuer Subsidiary required
pursuant to binding contractual agreements entered into prior to (x) if Treasury
held Previously Acquired Preferred Shares immediately prior to the Original
Issue Date, the original issue date of such Previously Acquired Preferred
Shares, or (y) otherwise, the Signing Date).
 
(c)   If the Issuer is not Publicly-Traded, then after the tenth (10th)
anniversary of the Signing Date, so long as any share of Designated Preferred
Stock remains outstanding, no Common Stock, Junior Stock or Parity Stock shall
be, directly or indirectly, purchased, redeemed or otherwise acquired for
consideration by the Issuer or any of its subsidiaries.
 
Section 9.  No Preemptive Rights. No share of Designated Preferred Stock shall
have any rights of preemption whatsoever as to any securities of the Issuer, or
any warrants, rights or options issued or granted with respect thereto,
regardless of how such securities, or such warrants, rights or options, may be
designated, issued or granted.
 
Section 10.  References to Line Items of Supplemental Reports. If Treasury
modifies the form of Supplemental Report, pursuant to its rights under the
Definitive Agreement, and any such modification includes a change to the caption
or number of any line item on the
 

 
SBLF Participant No. 0374
 
 
A-17
 
 



 
Supplemental Report, then any reference herein to such line item shall
thereafter be a reference to such re-captioned or re-numbered line item.
 
Section 11.  Record Holders.   To the fullest extent permitted by applicable
law, the Issuer and the transfer agent for Designated Preferred Stock may deem
and treat the record holder of any share of Designated Preferred Stock as the
true and lawful owner thereof for all purposes, and neither the Issuer nor such
transfer agent shall be affected by any notice to the contrary.
 
Section 12.  Notices.  All notices or communications in respect of Designated
Preferred Stock shall be sufficiently given if given in writing and delivered in
person or by first class mail, postage prepaid, or if given in such other manner
as may be permitted in this Certificate of Designation, in the Charter or Bylaws
or by applicable law. Notwithstanding the foregoing, if shares of Designated
Preferred Stock are issued in book-entry form through The Depository Trust
Company or any similar facility, such notices may be given to the holders of
Designated Preferred Stock in any manner permitted by such facility.
 
Section 13.  Replacement Certificates.  The Issuer shall replace any mutilated
certificate at the holder’s expense upon surrender of that certificate to the
Issuer. The Issuer shall replace certificates that become destroyed, stolen or
lost at the holder’s expense upon delivery to the Issuer of reasonably
satisfactory evidence that the certificate has been destroyed, stolen or lost,
together with any indemnity that may be reasonably required by the Issuer.
 
Section 14.  Other Rights.  The shares of Designated Preferred Stock shall not
have any rights, preferences, privileges or voting powers or relative,
participating, optional or other special rights, or qualifications, limitations
or restrictions thereof, other than as set forth herein or in the Charter or as
provided by applicable law.
 
 
 
 
 
 

 
SBLF Participant No. 0374
 
 
A-18
 
 

OFFICER’S CERTIFICATE


OF


[COMPANY]
 
 
 
 In connection with that certain Securities Purchase Agreement,
dated  [____________], 2011 (the “Agreement”) by and between [COMPANY] (the
“Company”) and the Secretary of the Treasury, the undersigned does hereby
certify as follows:
 
1. I am a duly elected/appointed [____________] of the Company.
 
2. Attached as Exhibit A hereto is a true, complete and correct copy of the
articles of incorporation, articles of association, or similar organizational
document of the Company and any amendments thereto as presently on file with the
[Secretary of State] of the State of [State].
 
3. Attached as Exhibit B hereto is a true, complete and correct copy of the
by-laws of the Company as presently in effect.
 
4. Attached as Exhibit C hereto is a true, complete and correct copy of
resolutions adopted [at a duly convened meeting at which a quorum was present
and acting /by unanimous written consent] of the Board of Directors of the
Company (the “Board”).  Such resolutions are now in full force and effect and
have not been modified, amended or revoked and are the only resolutions of the
Board relating to the Agreement.
 
5. Attached as Exhibit D hereto is a true, complete and correct copy of the
resolutions adopted [at a duly convened meeting at which a quorum was present
and acting /by unanimous written consent] of the [shareholders] of the Company
(the “[Shareholders]”).  Such resolutions are now in full force and effect and
have not been modified, amended or revoked and are the only resolutions of the
[Shareholders] relating to the Agreement. –OR- Shareholder consent is not
required in connection with the execution, delivery and performance of the
Agreement by the Company.
 
6. Attached as Exhibit E is a true, complete and correct copy of the Certificate
of Designation, which has been filed with, and accepted by, the Secretary of
State of the State of [___________].
 
7. The representations and warranties of the Company set forth in Article II of
Annex C of the Agreement are true and correct in all respects as though as of
the date hereof (other than representations and warranties that by their terms
speak as of another date, which representations and warranties shall be true and
correct in all respects as of such other date) and the Company has performed in
all material respects all obligations required to be performed by it under the
Agreement.
 
The foregoing certifications are made and delivered as of [_________] pursuant
to Section 1.3 of Annex C of the Agreement.
 
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Agreement.
 


[SIGNATURE PAGE FOLLOWS]

Annex I (Form of Annual
Certification)                                                     Page 1 
SBLF Participant No. 0374


 
 
 
 

 
 IN WITNESS WHEREOF, this Officer’s Certificate has been duly executed and
delivered as of the [__] day of [__________], 2011.
 
 
[COMPANY]

 
 
By:
______________________________________ 

 
 
Name:

 
 
Title:

 
 
 
 
 
 
 
 
 

 
 
 
 
 

ANNEX H
FORM OF SUPPLEMENTAL REPORTS

--------------------------------------------------------------------------------



 
 
 
[SEE ATTACHED FORM OF INITIAL SUPPLEMENTAL REPORT]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
 
 
 











[SEE ATTACHED FORM OF QUARTERLY SUPPLEMENTAL REPORT
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 

 
ANNEX I
FORM OF ANNUAL CERTIFICATION

--------------------------------------------------------------------------------

 
 
ANNUAL CERTIFICATION
OF
[COMPANY]
 
In connection with that certain Securities Purchase Agreement, dated
[                  ], 2011 (the “Agreement”) by and between [COMPANY] (the
“Company”) and the Secretary of the Treasury (“Treasury”), the undersigned does
hereby certify as follows:
 
1.   I am a duly elected/appointed [                  ] of the Company.
 
2.   For each loan originated by the Company or any of its Affiliates that was
funded in whole or in part using funds from the Purchase Price, the Company has
obtained from the business to which it made such loan a written certification
that no principal of such business has been convicted of a sex offense against a
minor (as such terms are defined in section 111 of the Sex Offender Registration
and Notification Act, 42 U.S.C. §16911). The Company shall retain all such
certifications in accordance with standard recordkeeping practices established
by the Appropriate Federal Banking Agency.
 
3.   The Company is in compliance with the requirements of Section 103.121 of
title 31, Code of Federal Regulations.
 
The foregoing certifications are made and delivered as of
[                  ] pursuant to Section 3.1(d)(iii) of Annex C of the
Agreement.
 
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Agreement.
 
[SIGNATURE PAGE FOLLOWS]

 
 
 
 



 
IN WITNESS WHEREOF, this Certificate has been duly executed and delivered as of
the [     ] day of [                  ], 20[     ].
 
[COMPANY]
 


By:
 
Name:
 
Title:
 



 
 
 
 
 

 
Annex I (Form of Annual
Certification)                                                     Page 1 
SBLF Participant No. 0374


 
 
 
 

ANNEX K
FORM OF REPAYMENT DOCUMENT

--------------------------------------------------------------------------------



UNITED STATES DEPARTMENT OF THE TREASURY
1500 PENNSYLVANIA AVENUE, NW
WASHINGTON, D.C. 20220
 
Dear Ladies and Gentlemen:


Reference is made to that certain Letter Agreement incorporating the Securities
Purchase Agreement – Standard Terms (the “Securities Purchase Agreement”), dated
as of the date set forth on Schedule A hereto, between the United States
Department of the Treasury (the “Investor”) and the company set forth on
Schedule A hereto (the “Company”).  Capitalized terms used but not defined
herein shall have the meanings assigned to them in the Securities Purchase
Agreement.  Pursuant to the Securities Purchase Agreement, at the Closing, the
Company issued to the Investor the number of shares of the series of its
preferred stock set forth on Schedule A hereto (the “Preferred Shares”) and a
warrant (the “Warrant”) to purchase the number of shares of [To be included for
private issuers: the series of its preferred stock set forth on Schedule A
hereto (such shares, the “Warrant Shares”), which was exercised by the Investor
at Closing.] [To be included for public issuers: its common stock set forth on
Schedule A hereto.]


In connection with the consummation of the repurchase (the “Repurchase”) by the
Company from the Investor, on the date hereof, of the number of Preferred Shares
listed on Schedule A hereto (the “Repurchased Preferred Shares”) [To be included
for private issuers who are repurchasing some or all of the Warrant Shares: and
the number of Warrant Shares listed on Schedule A hereto (the “Repurchased
Warrant Shares”)], as permitted by the Emergency Economic Stabilization Act of
2008, as amended by the American Recovery and Reinvestment Act of 2009:


(a)           The Company hereby acknowledges receipt from the Investor of the
share certificate(s) set forth on Schedule A hereto representing the Preferred
Shares; [and]


(b)           The Investor hereby acknowledges receipt from the Company of a
wire transfer for the account of the Investor in immediately available funds of
the aggregate purchase price set forth on Schedule A hereto, representing
payment in full for the Repurchased Preferred Shares at a price per share equal
to the Liquidation Amount per share, together with any accrued and unpaid
dividends to, but excluding, the date hereof;


 [Paragraphs (c) and (d) to be included for private issuers who are repurchasing
some or all of the Warrant Shares: (c) The Company hereby acknowledges receipt
from the Investor of the share certificate(s) set forth on Schedule A hereto
representing the Warrant Shares; [and]


(d)           The Investor hereby acknowledges receipt from the Company of a
wire transfer for the account of the Investor in immediately available funds of
the aggregate purchase price set forth on Schedule A hereto, representing
payment in full for the Repurchased Warrant Shares at a price per share equal to
the Liquidation Amount per share, together with any accrued and unpaid dividends
to, but excluding, the date hereof [; and]]


[Paragraph (e) to be included for private issuers who are repurchasing less than
all of the Warrant Shares: (e) The Investor hereby acknowledges receipt from the
Company of a share certificate for the number of Warrant Shares set forth on
Schedule A hereto, equal to the difference between the Warrant Shares
represented by the certificate referenced in clause (c) above and the
Repurchased Warrant Shares.]
 


Page 2 
 
 
 
 

 
[To be included for public issuers: The Investor and the Company hereby agree
that, notwithstanding Section 4.4 of the Securities Purchase Agreement,
immediately following consummation of the Repurchase, but subject to compliance
with applicable securities laws, the Investor shall be permitted to Transfer all
or a portion of the Warrant with respect to, and/or exercise the Warrant for,
all or a portion of the number of shares of Common Stock issuable thereunder, at
any time and without limitation, and Section 4.4 of the Securities Purchase
Agreement shall be deemed to be amended in order to permit the foregoing.  The
Company shall take all steps as may be reasonably requested by the Investor to
facilitate any such Transfer.


In addition, the Company agrees that in the event it elects to repurchase the
Warrant, it shall deliver to the Investor within 15 calendar days of the date
hereof a notice of intent to repurchase the Warrant, which notice shall be in
accordance with Section 4.9(b) of the Securities Purchase Agreement (the
“Warrant Repurchase Notice”).  In the event the Company does not deliver the
Warrant Repurchase Notice to the Investor within 15 calendar days of the date
hereof, the Investor hereby provides notice, pursuant to Section 4.5(p) of the
Securities Purchase Agreement, of its intention to sell the Warrant, such notice
to be effective as of the first day following the end of such 15-day period.


In the event that the Company delivers a Warrant Repurchase Notice and the
Company and the Investor fail to agree on the Fair Market Value of the Warrant
pursuant to the procedures (including the Appraisal Procedure), and in
accordance with the time periods, set forth in Section 4.9(c) of the Securities
Purchase Agreement or the Company revokes the delivery of such Warrant
Repurchase Notice, then the Investor hereby provides notice of its intention to
sell the Warrant.]


This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.


This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered


[Remainder of this page intentionally left blank]
 
 

 
Page 3 
 
 
 
 

 
In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.
 
 
UNITED STATES DEPARTMENT OF THE TREASURY

 
 
By:
__________________________________________ 

 
 
Name:

 
 
Title:

 
 
COMPANY: _________________________

 
 
By:
__________________________________________ 

 
 
Name:

 
 
Title:



 
 

 
Page 4 
 
 
 
 

 
SCHEDULE A
 
[Version to be used by public issuers]
 
General Information:
 
Date of Letter Agreement incorporating the Securities Purchase Agreement:
 
Name of the Company:
 
Corporate or other organizational form of the Company:
 
Jurisdiction of organization of the Company:
 
Number and series of preferred stock issued to the Investor at the Closing:
 
Number of Initial Warrant Shares:
 


 
Terms of the Repurchase:
 
Number of Preferred Shares repurchased by the Company:
 
Share certificate number (representing the Preferred Shares previously issued to
the Investor at the Closing):
 
Per share Liquidation Amount of Preferred Shares:
 
Accrued and unpaid dividends on Preferred Shares:
 
Aggregate purchase price for Repurchased Preferred Shares:
 


Investor wire information for payment of purchase price:        ABA Number:  
Bank:  
Account Name:  
Account Number







Page 5 
 
 
 
 
